Exhibit 10.1

WEINGARTEN REALTY RETIREMENT PLAN

Restatement of the Plan Generally Effective January 1, 2020





















--------------------------------------------------------------------------------

Table of Contents

Page

ARTICLE I DEFINITIONS

2



1.1

Plan Definitions

2



1.2

Construction

12

ARTICLE II HOURS OF SERVICE

13



2.1

Crediting of Hours of Service

13



2.2

Hours of Service Equivalencies

14



2.3

Determination of Non-Duty Hours of Service

15



2.4

Allocation of Hours of Service to Service Computation Periods

16



2.5

Department of Labor Rules

16

ARTICLE III SERVICE & CREDITED SERVICE

17



3.1

Service and Credited Service Prior to January 1, 2002

17



3.2

Service and Credited Service On or After January 1, 2002

17



3.3

Transfers

17



3.4

Retirement or Termination and Reemployment

18



3.5

Finality of Determinations

18

ARTICLE IV ELIGIBILITY FOR PARTICIPATION

19



4.1

Participation

19



4.2

Termination of Participation

19



4.3

Participation Upon Reemployment

19



4.4

Finality of Determinations

19

ARTICLE V NORMAL RETIREMENT

20



5.1

Eligibility

20



5.2

Regular Benefit Amount

20



5.3

Minimum Benefit Amount

22



5.4

401(a)(l7) Fresh Start Adjustments

22



5.5

Delayed Retirement

22



5.6

Opening Balance

23



5.7

Interest Credits

23



5.8

Service Credits

24

ARTICLE VI EARLY RETIREMENT

25



6.1

Eligibility

25



6.2

Amount

25



6.3

Payment

25

ARTICLE VII VESTED RIGHTS

26



7.1

Vesting

26



7.2

Eligibility for Deferred Vested Retirement Benefit

26



7.3

Amount of Deferred Vested Retirement Benefit

27



7.4

Payment

27



7.5

Immediate Commencement Option for Small Benefits

27



7.6

Election of Former Vesting Schedule

28

ARTICLE VIII DISABILITY RETIREMENT BENEFIT

29



8.1

Eligibility

29



8.2

Amount

29



8.3

Special Rules for Calculating Disability Retirement Benefit

29

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

8.4

Payment

29

ARTICLE IX FORMS OF PAYMENT

30



9.1

Normal Form of Payment

30



9.2

Optional Forms of Payment

31



9.3

Designation of Beneficiary and Beneficiary in Absence of Designated Beneficiary

34



9.4

Notice Regarding Forms of Payment

34



9.5

Election Period

35



9.6

Spousal Consent Requirements

36



9.7

Death Prior to Annuity Starting Date

36



9.8

Effect of Reemployment on Form of Payment

36

ARTICLE X SURVIVOR BENEFITS

37



10.1

Eligibility for Qualified Preretirement Survivor Annuity

37



10.2

Amount of Qualified Preretirement Survivor Annuity

37



10.3

Enhanced Qualified Preretirement Survivor Annuity

37



10.4

Payment of Qualified Preretirement Survivor Annuity

38



10.5

Non-Spouse Survivor Annuity

38

ARTICLE XI GENERAL PROVISIONS & LIMITATIONS REGARDING BENEFITS

39



11.1

Suspension of Benefits

39



11.2

Non-Alienation of Retirement Rights or Benefits

39



11.3

Payment of Benefits to Others

39



11.4

Payment of Small Benefits; Deemed Cash out

39



11.5

Direct Rollovers

40



11.6

Limitations on Commencement

41

ARTICLE XII MAXIMUM RETIREMENT BENEFITS

42



12.1

Applicability

42



12.2

Definitions

42



12.3

Maximum Limitation on Annual Benefits

49



12.4

Exceptions

50



12.5

Manner of Reduction

50

ARTICLE XIII PENSION FUND

51



13.1

Pension Fund

51



13.2

Contributions by the Employers

51



13.3

Expenses of the Plan

51



13.4

No Reversion

51



13.5

Forfeitures Not to Increase Benefits

52



13.6

Change of Funding Medium

52

ARTICLE XIV ADMINISTRATION

53



14.1

Authority of the Sponsor

53



14.2

Action of the Sponsor

53



14.3

Claims Review Procedure

53



14.4

Qualified Domestic Relations Orders

54



14.5

Indemnification

54

ii





--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

14.6

Actions Binding

55

ARTICLE XV ADOPTION BY OTHER ENTITIES

56



15.1

Adoption by Affiliated Companies

56



15.2

Effective Plan Provisions

56

ARTICLE XVI AMENDMENT & TERMINATION OF PLAN

57



16.1

Sponsor's Right of Amendment

57



16.2

Termination of the Plan

57



16.3

Adjustment of Allocation

58



16.4

Assets Insufficient for Allocation

58



16.5

Assets Insufficient for Allocation Under Paragraph (c) of Section 16.2

59



16.6

Allocations Resulting in Discrimination

59



16.7

Residual Assets

59



16.8

Meanings of Terms

59



16.9

Payments by the Funding Agent

60



16.10

Residual Assets Distributable to the Employers

60



16.11

Withdrawal of an Employer

60

ARTICLE XVII MISCELLANEOUS

61



17.1

No Commitment as to Employment

61



17.2

Claims of Other Persons

61



17.3

Governing Law

61



17.4

Nonforfeitability of Benefits Upon Termination or Partial Termination

61



17.5

Merger, Consolidation, or Transfer of Plan Assets

61



17.6

Funding Agreement

62



17.7

Benefit Offsets for Overpayments

62



17.8

Internal Revenue Requirements

62



17.9

Overall Permitted Disparity Limits

63



17.10

Veterans Reemployment Rights

63

ARTICLE XVIII TOP-HEAVY PROVISIONS

64



18.1

Top-Heavy Plan Definitions

64



18.2

Applicability of Top-Heavy Plan Provisions

66



18.3

Top-Heavy Vesting

66



18.4

Minimum Top-Heavy Benefit

66

ARTICLE XIX FUNDING-BASED LIMITS

68



19.1

Effective Date and Application

68



19.2

Funding Based Limitation on Shutdown Benefits and Other Unpredictable Contingent
Event Benefits

68



19.3

Limitations on Plan Amendments Increasing Liability for Benefits

68



19.4

Limitations on Accelerated Benefit Distributions

69



19.5

Limitation on Benefit Accruals for Plans with Severe Funding Shortfalls

72



19.6

Methods to Avoid or Terminate Benefit Limitations

73



19.7

Special Rules

73



19.8

Treatment of Plan as of Close of Prohibited or Cessation Period

76



19.9

Definitions

78

iii





--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

ARTICLE XX HEROES EARNINGS ASSISTANCE AND RELIEF TAX ACT PROVISIONS

79



20.1

Death benefits

79



20.2

Differential wage payments

79





iv





--------------------------------------------------------------------------------

PREAMBLE

Weingarten Realty Investors, a Texas real estate investment trust, previously
established and currently maintains the Weingarten Realty Retirement Plan for
the exclusive benefit of its eligible employees and their beneficiaries. The
Plan was most recently restated effective January 1, 2013, to reflect the
applicable requirements of the Pension Protection Act of 2006, as well as
subsequent changes in applicable law and Regulations, and to incorporate
amendments made to the Plan following the prior Plan restatement.

The Plan is hereby amended and restated to incorporate all amendments made to
the Plan following the restatement of the Plan described above and to
incorporate changes in applicable law and Regulations. The Plan as restated is
intended to continue to qualify as a defined benefit pension plan under Internal
Revenue Code Section 401(a).

Except as otherwise specifically provided herein, this amended and restated Plan
shall be effective as of January 1, 2020, and the rights of any person who does
not have at least one Hour of Service under the Plan on or after January 1,
2020, shall generally be determined in accordance with the terms of the Plan as
in effect on the date for which he is last credited with an Hour of Service. In
no event shall a Participant who retired or otherwise terminated employment
during the period beginning January 2, 2002 and ending close of business March
31, 2002 (the "Freeze Period") accrue benefits under the Plan for employment
during the Freeze Period.

Notwithstanding any other provision of the Plan to the contrary, a Participant's
vested interest in his Accrued Benefit under the Plan on and after the effective
date of this amendment and restatement shall be not less than his vested
interest in his Accrued Benefit on the day immediately preceding the effective
date.

1



--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS

1.1Plan Definitions

As used herein, the following words and phrases, when they appear with initial
letters capitalized as indicated below, have the meanings hereinafter set forth:

(a)An "Active Participant" means a Participant who is accruing Credited Service
under the Plan in accordance with the provisions of Article III.

(b)A Participant's "Accrued Benefit" as of any date means the following:

(1)For a Grandfathered Participant, the portion of his monthly normal retirement
benefit accrued as of that date determined as provided in Article V, based on
his years of Credited Service and his Average Annual Earnings determined as of
that date.
(2)For a Cash Balance Participant, his Frozen Accrued Benefit or his Cash
Balance Account as of that date; provided, however, that if the Participant has
not attained Normal Retirement Date, the value of his Cash Balance Account shall
be determined assuming Interest Credits continue to accrue on such account until
his Normal Retirement Date at the rate in effect under Section 5.7.

(c)The "Actuarial Equivalent" of a value means the actuarial equivalent
determined using the following factors (i) the table prescribed by the Secretary
of the Treasury, which shall be based on the prevailing commissioners' standard
table, described in Code Section 807(d)(5)(A), used to determine reserves for
group annuity contracts issued on the date as of which present value is being
determined (without regard to any other subparagraph of Code Section 807(d)(5))
and (ii) the annual rate of interest on 30-year Treasury securities for the
second calendar month preceding the Plan Year in which the distribution is made.
 Effective for distributions with an Annuity Starting Date on or after December
31, 2002, the table described in (i) shall be the table set forth in Revenue
Ruling 2001-62. Effective for distributions with an Annuity Starting Date on or
after January 1, 2008, the table described in (i) shall be the applicable table
described under Section 417(e)(3), as such table is updated from time to time
under applicable Internal Revenue Service guidance. Effective with respect to
distributions with an Annuity Starting Date on or after January 1, 2011, the
annual rate of interest described in (ii) shall be a 4.5% annual rate; provided,
however, that the Actuarial Equivalent of a Participant’s Accrued Benefit on and
after January 1, 2011 shall not be less than the Actuarial Equivalent of the
Participant’s Accrued Benefit as of December 31, 2010 determined under the
definition of Actuarial Equivalence effective on December 31, 2010.

For Plan Years beginning on and after January 1, 2008, solely for purposes of
determining the present value of a benefit payment that is subject to Code
Section 417(e), the applicable interest rate shall be the adjusted first,
second, and third

2



--------------------------------------------------------------------------------

segment rates applied under the rules similar to the rules of Code Section
430(h)(2)(C) for the second calendar month preceding the Plan Year in which the
distribution is made. For this purpose, the first, second, and third segment
rates are the first, second, and third segment rates that would be determined
under Code Section 430(h)(2)(C) if:

(1)Code Section 430(h)(2)(D) were applied by substituting the average yields for
the month described in clause (2) below for the average yields for the 24-month
period described in such section; and
(2)Code Section 430(h)(2)(G)(i)(II) were applied by substituting “Section
417(e)(3)(A)(ii)(II)” for “Section 412(b)(5)(B)(ii)(II)”; and
(3)The applicable percentage under Code Section 430(h)(2)(G) is treated as being
20% in 2008, 40% in 2009, 60% in 2010, and 80% in 2011.

For purposes of determining the present value of a Cash Balance Participant's
Frozen Accrued Benefit or a Grandfathered Participant's Accrued Benefit, present
value for a Participant who has reached Normal Retirement Date shall be
calculated based on the immediate annuity payable to the Participant as of his
Annuity Starting Date.  For a Participant who has not yet reached Normal
Retirement Date at the time such present value is being determined, the present
value shall be calculated based on a deferred annuity payable commencing at
Normal Retirement Date.  For purposes of this paragraph, immediate and deferred
annuities will be in the normal form applicable to unmarried Participants under
Section 9.1 of the Plan.

(d)The "Actuary" means an independent actuary selected by the Sponsor, who is an
enrolled actuary as defined in Code Section 7701 (a)(35), or a firm or
corporation of actuaries having such a person on its staff, which person, firm,
or corporation is to serve as the actuarial consultant for the Plan

(e)The "Administrator" means the Sponsor unless the Sponsor designates another
person or persons to act as such.

(f)An "Affiliated Company" means any corporation or business, other than an
Employer, which would be aggregated with an Employer for a relevant purpose
under Code Section 414.

(g)A Participant's, or Beneficiary's, if the Participant has died, "Annuity
Starting Date" means the first day of the first period for which an amount is
paid as an annuity or, in the case of a single sum payment, the first day on
which all events have occurred which entitle the Participant, or his
Beneficiary, if applicable, to such benefit.

If a Participant whose Annuity Starting Date has occurred is reemployed by an
Employer or an Affiliated Company resulting in a suspension of benefits in
accordance with the provisions of Section 11.1, for purposes of determining the
form of payment of such Participant's benefit upon his subsequent retirement,
such prior Annuity Starting Date shall apply to benefits accrued prior to the
Participant's

3



--------------------------------------------------------------------------------

reemployment.  Such prior Annuity Starting Date shall also apply to benefits
accrued following the Participant's reemployment if such prior Annuity Starting
Date occurred on or after the Participant's Normal Retirement Date.  Such prior
Annuity Starting Date shall not apply to benefits accrued following the
Participant's reemployment if such prior Annuity Starting Date occurred prior to
the Participant's Normal Retirement Date.

(h)A Grandfathered Participant's "Average Annual Earnings” means his highest
average annual Earnings received for any five consecutive Earnings Computation
Periods (or the Grandfathered Participant's period of employment, if shorter)
during the ten consecutive Earnings Computation Periods immediately preceding
the date the Grandfathered Participant's employment terminates.

If a Grandfathered Participant is credited with less than a full year of
Credited Service for any Earnings Computation Period, his Earnings for such
Earnings Computation Period shall be annualized for purposes of determining his
Average Annual Earnings by multiplying his actual Earnings for such Earnings
Computation Period by the ratio that 2080 bears to the number of Hours of
Service credited to the Grandfathered Participant for the Earnings Computation
Period.

The Average Annual Earnings of a Grandfathered Participant who becomes Disabled
shall be determined assuming the Grandfathered Participant continues to receive
Earnings during the period he is Disabled, but has not commenced retirement
benefit payments under the Plan, at the rate in effect for such Grandfathered
Participant immediately prior to the date he became Disabled, adjusted as
provided in the preceding paragraph to reflect full-time employment.

(i)A Participant's "Beneficiary" means any beneficiary who is entitled to
receive a benefit under the Plan upon the death of the Participant.

(j)A "Break in Service" with respect to any Employee means any Service
Computation Period during which he completes fewer than 501 Hours of Service,
except that no Employee shall incur a Break in Service solely by reason of
temporary absence from work not exceeding 12 months resulting from illness,
layoff, or other cause if authorized in advance by an Employer pursuant to its
uniform leave policy, if his employment is not otherwise terminated during the
period of such absence.

(k)A "Cash Balance Account" means the account maintained for a Cash Balance
Participant that includes his Opening Account Balance, determined as provided in
Section 5.6, any Service Credits credited to his account as provided in Section
5.8, and the Interest Credits credited to his account as provided in Section
5.7.

(l)A "Cash Balance Participant" means a Participant who is an Active Participant
on or after April 1, 2002 and who is not a Grandfathered Participant.

(m)The "Code" means the Internal Revenue Code of 1986, as amended from time to
time.  Reference to a Code section shall include (i) such section and any
comparable

4



--------------------------------------------------------------------------------

section or sections of any future legislation that amends, supplements, or
supersedes such section and (ii) all rulings, regulations, notices,
announcements, and other pronouncements issued by the U.S. Treasury Department,
the Internal Revenue Service, and any court of competent jurisdiction that
relate to such section.

(n)A Participant's "Credited Service" means his period of service for purposes
of determining the amount of any benefit for which he is eligible under the
Plan, as computed in accordance with the provisions of Article m.

(o)“Disabled” means a Grandfathered Participant can no longer continue in the
service of ‎his employer because of a mental or physical condition that is
likely to result in death ‎or is expected to continue for a period of at least
six months.  A Grandfathered ‎Participant shall be considered Disabled only if
(i) he has completed at least ten years ‎of Service at the time his active
service ceases and (ii) he has been determined by the ‎Social Security
Administration to qualify for disability benefits under the Social ‎Security
Act.‎

(p)The “Earnings” of a Participant for any Earnings Computation Period means the
amount reported under Sections 6041, 6051, and 6052 (“Wages, Tips and Other
Compensation” Box on Form W-2) and paid during the Earnings Computation Period.
Earnings is defined as wages within the meaning of Code Section 3401(a) and all
other payments of compensation to an Employee by the Employer (in the course of
the Employer’s trade or business) for which the Employer is required to furnish
the Employee a written statement under Code Sections 6041(d), 6051(a)(3), and
6052. Earnings must be determined without regard to any rules under Code Section
3401(a) that limit the remuneration included in wages based on the nature or
location of the employment or the services performed (such as the exception for
agricultural labor in Code Section 3401(a)(2)). Notwithstanding the foregoing,
the following items of compensation shall not be included in a Participant’s
Earnings: (i) automobile allowance; (ii) proceeds from the exercise of
non-qualified stock options; (iii) proceeds from the exercise of incentive stock
options (whether such exercise is a disqualifying disposition or otherwise);
(iv) restricted stock dividend income; (v) restricted stock vested income; (vi)
all forms of compensation paid after termination of employment (e.g., severance
pay, vacation pay) other than compensation earned for services provided prior to
the date of termination of employment; (vii) distributions from any
non-qualified deferred compensation plan; (viii) personal use of company
vehicle; and (ix) market bonus. Prior to May 1, 2012, the items of compensation
identified in the immediately preceding sentence were not excluded from
Earnings.

In addition to the foregoing, Earnings include any amount that would have been
included in the foregoing description but for the Participant’s election to
defer payment of such amount under Code Sections 402(e)(3) (certain pre-tax
elective deferrals), 402(h)(1) (certain pre-tax deferrals to a simplified
employee pension plan), 403(b) (certain employee deferrals under a tax-deferred
annuity plan or contract), 408(p)(2)(A)(i) (simple retirement account), 125
(cafeteria plan

5



--------------------------------------------------------------------------------

deductions), 132(f)(4) (qualified transportation fringe benefits), or 457
(certain deferred compensation plans).

In no event, however, shall the Earnings of a Participant taken into account
under the Plan for any Earnings Computation Period exceed (1) $200,000 for
Earnings Computation Periods beginning before January 1, 1994, or (2) $150,000
for Earnings Computation Periods beginning on or after January 1, 1994.  The
limitations set forth in the preceding sentence shall be subject to adjustment
annually as provided in Code Section 401(a)(17)(B) and Code Section 415(d);
provided, however, that the dollar increase in effect on January 1 of any
calendar year, if any, is effective for Earnings Computation Periods beginning
in such calendar year.

Notwithstanding the provisions of the preceding paragraph, effective for Plan
Years beginning on and after January 1, 2002, the annual Earnings of each
Participant, who is credited with an hour of service on or after January 1,
2002, to be taken into account in determining benefit accruals shall be subject
to the following limits (rather than the limits described above):

(1)with respect to any Earnings Computation Period beginning on and after
January 1, 2002, annual Earnings shall not exceed $200,000 (adjusted for
cost-of-living increases in accordance with Code Section 401(a)(17)(B)). The
cost-of-living adjustment in effect for a calendar year applies to annual
Earnings for the Earnings Computation Period that begins with or within such
calendar year.
(2)with respect to any Earnings Computation Period beginning prior to January 1,
2002, annual Earnings shall be limited to $200,000.

Earnings received by a Participant during the Freeze Period shall be included in
his Earnings for the 2002 Earnings Computation Period only if such Participant
was actively employed as an Employee on April 1, 2002.

(q)An "Earnings Computation Period" means each calendar year.

(r)“Effective Date” means the effective date of this restatement of the Plan,
which shall be January 1, 2020, unless otherwise stated herein. The Plan was
originally established effective May 24, 1980.

(s)Effective through December 31, 2004, an "Employee" means any employee of an
Employer. Notwithstanding the foregoing, the term "Employee" shall not include
the following:

(1)any nonresident alien who does not receive United States source income.
(2)any person covered by a collective bargaining agreement between employee
representatives and the Employer.

6



--------------------------------------------------------------------------------

Any "leased employee," other than an excludable leased employee, shall be
treated as an employee of an Employer or any other Affiliated Company for all
purposes of the Plan, including benefit accrual; provided, however, that
contributions to a qualified plan made on behalf of a leased employee by the
leasing organization that are attributable to services for the Employer shall be
treated as having been made by the Employer and there shall be no duplication of
benefits under this Plan.

A “leased employee" means any person who performs services for an Employer or an
Affiliated Company (the "recipient") (other than an employee of the recipient)
pursuant to an agreement between tile recipient and any other person (the
"leasing organization") on a substantially full-time basis for a period of at
least one year, provided that such services are performed under the primary
direction or control of the recipient.  An "excludable leased employee" means
any leased employee of the recipient who is covered by a money purchase pension
plan maintained by the leasing organization which provides for (i) a
nonintegrated employer contribution on behalf of each participant in the plan
equal to at least ten percent of compensation, (ii) full and immediate vesting,
and (iii) immediate participation by employees of the leasing organization
(other than employees who perform substantially all of their services for the
leasing organization or whose compensation from the leasing organization in each
plan year during the four-year period ending with the plan year is less than
$1,000); provided, however, that leased employees do not constitute more than 20
percent of the recipient's non-highly compensated work force.  For purposes of
this Section, contributions or benefits provided to a leased employee by the
leasing organization that are attributable to services performed for the
recipient shall be treated as provided by the recipient.

Effective on and after January 1, 2005, an “Employee” means any employee of an
Employer. Notwithstanding the foregoing, the term “Employee” shall not include
the following:

(1)Employees who are nonresident aliens (within the meaning of Code Section
7701(b)(1)(B)) and who receive no earned income (within the meaning of Code
Section 911(d)(2)) from the Employer which constitutes income from sources
within the United States (within the meaning of Code Section 861(a)(3)).
(2)Employees whose employment is governed by the terms of a collective
bargaining agreement between Employee representatives (within the meaning of
Code Section 7701(a)(46)) and the Employer under which retirement benefits were
the subject of good faith bargaining between the parties, unless such agreement
expressly provides for coverage in this Plan.
(3)Individuals classified by the Employer as independent contractors, regardless
of whether such an individual is subsequently determined by the Internal Revenue
Service to be an Employee.

7



--------------------------------------------------------------------------------

(4)Employees of Affiliated Employers, unless such Affiliated Employer have
specifically adopted this Plan in writing.
(5)Leased Employees, as defined above.

(t)An "Employer" means the Sponsor and any entity which has adopted the Plan as
may be provided under Article XV.

(u)An "Entry Date" means each day of the Plan Year.

(v)“ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.  Reference to a section of ERISA shall include such section
and any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.

(w)The "Freeze Period" means the period beginning January 2, 2002 and ending on
the close of business March 31, 2002.

(x)A Cash Balance Participant's "Frozen Accrued Benefit" means his benefit
accrued as of January 1, 2002 under the terms of the Plan in effect on that
date.

(y)The "Funding Agent" means the person or persons which at the time shall be
designated, qualified, and acting under the Funding Agreement and shall include
(i) any trustee for a trust established pursuant to the Funding Agreement, (ii)
any insurance company that issues an annuity or insurance contract pursuant to
the Funding Agreement, or (iii) any person holding assets in a custodial account
pursuant to the Funding Agreement.  The Sponsor may designate a person or
persons other than the Funding Agent to perform any responsibilities of the
Funding Agent under the Plan, other than trustee responsibilities as defined in
ERISA Section 405(c)(3), and the Funding Agent shall not be liable for the
performance of such person in carrying out such responsibilities except as
otherwise provided by ERISA.  The term Funding Agent shall include any delegate
of the Funding Agent as may be provided in the Funding Agreement.

(z)The "Funding Agreement" means the agreement entered into between the Sponsor
and the Funding Agent relating to the holding, investment, and reinvestment of
the assets of the Plan, together with all amendments thereto and shall include
any agreement establishing a trust, a custodial account, an annuity contract, or
an insurance contract (other than a life, health or accident, property,
casualty, or liability insurance contract) for the investment of assets;
provided, however, that any custodial account or contract established hereunder
meets the requirements of Code Section 401(f).

(aa)A "Grandfathered Participant" means any Participant who was born prior to
January 1, 1952, was hired by an Employer prior to January 1, 1997, and was an
active Employee on April 1, 2002.

8



--------------------------------------------------------------------------------

(bb)A "Highly Compensated Employee" means any Employee or former Employee who is
a highly compensated active employee or a highly compensated former employee as
defined hereunder.

A "highly compensated active employee" includes any Employee who performs
services for an Employer or any Affiliated Company during the Plan Year and who
(i) was a five percent owner at any time during the Plan Year or the look back
year or (ii) received compensation from the Employers and Affiliated Companies
during the look back year in excess of $80,000 (subject to adjustment annually
at the same time and in the same manner as under Code Section 415(d)). The
dollar amount in (ii) shall be pro-rated for any Plan Year of fewer than 12
months.

A "highly compensated former employee" includes any Employee who (i) separated
from service from an Employer and all Affiliated Companies (or is deemed to have
separated from service from an Employer and all Affiliated Companies) prior to
the Plan Year, (ii) performed no services for an Employer or any Affiliated
Company during the Plan Year, and (iii) for either the separation year or any
Plan Year ending on or after the date the Employee attains age 55, was a highly
compensated active employee, as determined under the rules in effect under Code
Section 414(q) for such year.

The determination of who is a Highly Compensated Employee hereunder shall be
made in accordance with the provisions of Code Section 414(q) and regulations
issued thereunder.

For purposes of this definition, the following terms have the following
meanings:

(1)An employee's "compensation" means compensation as defined in Code Section
415(c)(3) and regulations issued thereunder.
(2)The “look back year" means the 12-month period immediately preceding the Plan
Year.

(cc)An "Hour of Service" with respect to any Employee means an hour which is
determined and credited as such in accordance with the provisions of Article II.

(dd)An "Interest Credit" means the amount credited to a Cash Balance
Participant's Cash Balance Account each Plan Year as provided in Section 5.8 of
the Plan.

(ee)A Participant's "Normal Retirement Date” means, for purposes of benefit
eligibility, the date he attains age 65 and for all other purposes, the first
day of the month coinciding with or immediately following such date.

(ff)A Cash Balance Participant's "Opening Balance” means the initial amount, if
any, credited to his Cash Balance Account upon the conversion of the Plan to a
cash balance plan as of April 1, 2002.

9



--------------------------------------------------------------------------------

(gg)A "Participant" means any person who becomes eligible to participate in the
Plan in accordance with the provisions of Article IV and who retains an Accrued
Benefit under the Plan.  The term Participant includes both Cash Balance
Participants and Grandfathered Participants.

(hh)The "Pension Fund" means the fund or funds maintained under the Funding
Agreement for purposes of accumulating contributions made by the Employers and
paying benefits under the Plan.

(ii)The "Plan" means this Weingarten Realty Retirement Plan, established
effective May 24, 1980, as amended and restated by this instrument, with all
amendments, modifications, and supplements hereafter made.

(jj)A "Plan Year" means the following: (i) for periods prior to December 1,
1992, the 12-consecutive-month period ending each November 30; (ii) the period
beginning December 1, 1992 and ending December 31, 1992; and (iii) each
12-consecutive-month period ending December 31 thereafter.

(kk)A “Project Employee” means an Employee employed for short-term assignments,
generally of six months’ duration or less.

(ll)A "Qualified Joint and Survivor Annuity" is an immediate annuity payable to
the Participant for his life with a survivor benefit payable upon the death of
the Participant to the Participant's Spouse (determined as of his Annuity
Starting Date) for the remainder of such Spouse's lifetime.  The amount of the
survivor benefit payable under a Qualified Joint and Survivor Annuity shall be
equal to at least 50 percent of the amount the Participant was receiving on his
date of death.

(mm)A "Qualified Preretirement Survivor Annuity" is an annuity payable to the
surviving Spouse of a Participant for such Spouse's life as provided in Article
X.

(nn)A Participant's "Required Beginning Date" means the April 1 following the
calendar year in which occurs the later of the Participant's (i) attainment of
age 72 (age 70½ for Plan Years prior to January 1, 2020) or (ii) the date the
Participant retires; provided, however, that clause (ii) shall not apply to a
Participant who is a five percent owner, as defined in Code Section 416(i), with
respect to the Plan Year ending with or within the calendar year in which the
Participant attains age 72 (age 70½ for Plan Years prior to January 1, 2020).
The Required Beginning Date of a Participant who is a five percent owner
hereunder shall not be redetermined if the Participant ceases to be a five
percent owner with respect to any subsequent Plan Year.

(oo)A Participant's "Service" means his period of service for purposes of
determining his eligibility for a benefit under the Plan, as computed in
accordance with the provisions of Article III.

(pp)A "Service Computation Period" means the 12-month period used for
determining an Employee's years of Service and years of Credited Service.

10



--------------------------------------------------------------------------------

The Service Computation Period for determining an Employee's years of Service
and years of Credited Service is the Plan Year.

Effective January 1, 2005, notwithstanding the foregoing, solely for purposes of
determining the eligibility of Project Employees, the initial Service
Computation Period shall be the twelve (12) consecutive month period commencing
with the Employee’s employment commencement date. The eligibility computation
period for each such Employee shall shift to the Plan Year which includes the
anniversary date of the Employee’s employment commencement date without regard
to whether the Employee is entitled to be credited with one thousand (1,000)
Hours of Service during the period, provided that an Employee who is credited
with one thousand (1,000) Hours of Service in both the initial eligibility
computation period and the Plan Year which includes the first anniversary of the
Employee’s employment commencement date shall be credited with two (2) years of
eligibility service.

(qq)A "Service Credit" means the amount credited to the Cash Balance Account of
any Cash Balance Participant who accrues Credited Service for the Plan Year,
determined as provided in Section 5.8 of the Plan.

(rr)A Grandfathered Participant's "Social Security Benefit" means the amount
that would be payable to the Grandfathered Participant at Social Security normal
retirement age as a monthly old age benefit for the Grandfathered Participant
under the Federal Social Security Act (exclusive of benefits for the
Grandfathered Participant's relatives or dependents), whether or not payment is
actually made because such amount is delayed, suspended, or forfeited because of
failure to apply, other work, or any other reason. For purposes of determining a
Grandfathered Participant's Social Security Benefit, the Grandfathered
Participant's salary history shall be estimated applying a salary scale,
projected backwards, to the Grandfathered Participant's earnings at termination
of employment, retirement, or, if the Grandfathered Participant continues
employment after his Normal Retirement Date, Normal Retirement Date, as
applicable, unless the Grandfathered Participant provides the Administrator with
his actual earnings history within a reasonable period of time following
notification of his right to provide such history and the consequences of
failing to do so. If the Grandfathered Participant provides his actual earnings
history, such history shall be used for the years for which it is supplied and
the projection shall be used for all years for which the history is not
supplied. The salary scale used for projecting earnings shall be the actual
change in average wages from year to year, as determined by the Social Security
Administration. Within a reasonable period of time before a Grandfathered
Participant's Annuity Starting Date, the Administrator shall notify the
Grandfathered Participant of his right to provide his actual earnings history
and the consequences of doing so or failing to do so.

(ss)The "Sponsor" means Weingarten Realty Investors, and any successor thereto.

(tt)A Participant's "Spouse" means the person who is the Participant's lawful
spouse. A Spouse may be an individual of the same sex if the individual and the
Participant

11



--------------------------------------------------------------------------------

were ‎lawfully married under state law, regardless of where the couple
subsequently is ‎domiciled.

1.2Construction

Where required by the context, the noun, verb, adjective, and adverb forms of
each defined term shall include any of its other forms. Wherever used herein,
the masculine pronoun shall include the feminine, the singular shall include the
plural, and the plural shall include the singular.

12



--------------------------------------------------------------------------------

ARTICLE II
HOURS OF SERVICE.

2.1Crediting of Hours of Service

An Employee shall be credited with an Hour of Service under the Plan for:

(a)Each hour for which he is paid, or entitled to payment, for the performance
of duties for an Employer as an Employee; provided, however, that hours paid for
at a premium rate shall be treated as straight-time hours.

(b)Each hour for which he is paid, or entitled to payment, by an Employer on
account of a period of time during which no duties as an Employee are performed
(irrespective of whether he remains an Employee) due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty, or
leave of absence, up to a maximum of eight hours per day and 40 hours per week;
provided, however, that no more than 501 Hours of Service shall be credited to
an Employee on account of any single continuous period during which he performs
no duties (whether or not such period occurs in a single Service Computation
Period); provided, further, that no Hours of Service shall be credited for
payment which is made or due under a program maintained solely for the purpose
of complying with applicable Workers' Compensation, unemployment compensation,
or disability insurance laws; and provided, further, that no Hours of Service
shall be credited to an Employee for payment which is made or due solely as
reimbursement for medical or medically related expenses incurred by him.

(c)Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by an Employer; provided, however, that the
crediting of Hours of Service for back pay awarded or agreed to with respect to
periods of employment or absence from employment described in any other
paragraph of this Section shall be subject to the limitations set forth therein
and, if applicable, in Section 2.4.

(d)With respect only to an Employee who is a Grandfathered Participant, each
hour for which he would have been scheduled to work for an Employer during the
period of time he is absent from work because of Disability, determined based on
the work schedule in effect for such Employee immediately prior to the date he
became Disabled; provided, however, that Hours of Service shall be credited
hereunder only until the earlier of the Employee's Annuity Starting Date or his
Normal Retirement Date.

(e)Each hour for which he would have been scheduled to work for an Employer
during the period of time that he is absent from work because of service with
the armed forces of the United States, up to a maximum of eight hours per day
and 40 hours per week, but only if he is eligible for reemployment rights under
the Uniformed Services Employment and Reemployment Rights Act of 1994 and he
returns to work with an Employer within the period during which he retains such
reemployment rights.

13



--------------------------------------------------------------------------------

(f)Solely for purposes of determining whether he has incurred a Break in
Service, each hour for which he would have been scheduled to work for an
Employer during the period of time that he is absent from work because of the
birth of a child, pregnancy, the adoption of a child, or the caring for a child
for the period beginning following the birth or adoption of such child, up to a
maximum of eight hours per day and 40 hours per week so that, when added to
Hours of Service credited under any other paragraph of this Section, he shall be
credited with not fewer than 501 total Hours of Service under the Plan for the
Service Computation Period in which his absence commenced or the immediately
following Service Computation Period; provided, however, that he shall be
credited with Hours of Service under this paragraph for the Service Computation
Period in which his absence from employment commenced only if necessary to
prevent a Break in Service; and provided, further, that he shall be credited
with Hours of Service under this paragraph for the Service Computation Period
immediately following the Service Computation Period in which his absence from
employment commenced only if he is not credited with Hours of Service under this
paragraph for the Service Computation Period in which his absence from
employment commenced.

(g)Solely for purposes of determining whether he has incurred a Break in
Service, each hour for which he would be scheduled to work for an Employer
during the period of time that he is absent from work on an approved leave of
absence pursuant to the Family and Medical Leave Act of 1993; provided, however,
that Hours of Service shall not be credited to an Employee under this paragraph
if the Employee fails to return to employment with an Employer following such
leave.

Notwithstanding anything to the contrary contained in this Section, no more than
one Hour of Service shall be credited to an Employee for any one hour of his
employment or absence from employment.

2.2Hours of Service Equivalencies

Notwithstanding any other provision of the Plan to the contrary, an Employer may
elect to credit Hours of Service to its Employees in accordance with one or more
of the following equivalencies, and if an Employer does not maintain records
that accurately reflect actual hours of service, such Employer shall credit
Hours of Service to its Employee in accordance with one or more of the following
equivalencies:

(a)If the Employer maintains its records on the basis of days worked, an
Employee shall be credited with ten Hours of Service for each day on which he
performs an Hour of Service.

(b)If the Employer maintains its records on the basis of weeks worked, an
Employee shall be credited with 45 Hours of Service for each week in which he
performs an Hour of Service.

14



--------------------------------------------------------------------------------

(c)If the Employer maintains its records on the basis of semi-monthly payroll
periods, an Employee shall be credited with 95 Hours of Service for each
semi-monthly payroll period in which he performs an Hour of Service.

(d)If the Employer maintains its records on the basis of months worked, an
Employee shall be credited with 190 Hours of Service for each month in which he
performs an Hour of Service.

2.3Determination of Non-Duty Hours of Service

In the case of a payment which is made or due from an Employer on account of a
period during which an Employee performs no duties, and which results in the
crediting of Hours of Service, or in the case of an award or agreement for back
pay, to the extent that such award or agreement is made with respect to a period
during which an Employee performs no duties, the number of Hours of Service to
be credited shall be determined as follows:

(a)In the case of a payment made or due which is calculated on the basis of
units of time, such as hours, days, weeks, or months, the number of Hours of
Service to be credited shall be the number of regularly scheduled working hours
included in the units of time on the basis of which the payment is calculated.

(b)In the case of a payment made or due which is not calculated on the basis of
units of time, the number of Hours of Service to be credited shall be equal to
the amount of the payment divided by the Employee's most recent hourly rate of
compensation immediately prior to the period to which the payment relates.

(c)Notwithstanding the provisions of paragraphs (a) and (b), no Employee shall
be credited on account of a period during which no duties are performed with a
number of Hours of Service that is greater than the number of regularly
scheduled working hours during such period.

(d)If an Employee is without a regular work schedule, the number of "regularly
scheduled working hours" shall mean the average number of hours worked by
Employees in the same job classification during the period to which the payment
relates, or if there are no other Employees in the same job classification, the
average number of hours worked by the Employee during an equivalent,
representative period.

For the purpose of crediting Hours of Service for a period during which an
Employee performs no duties, a payment shall be deemed to be made by or due from
an Employer (i) regardless of whether such payment is made by or due from an
Employer directly, or indirectly through (among others) a trust fund or insurer
to which the Employer contributes or pays premiums, and (ii) regardless of
whether contributions made or due to such trust fund insurer, or other entity
are for the benefit of particular persons or are on behalf of a group of persons
in the aggregate.

15



--------------------------------------------------------------------------------

2.4Allocation of Hours of Service to Service Computation Periods

Hours of Service credited under Section 2.1 shall be allocated to the
appropriate Service Computation Period as follows:

(a)Hours of Service described in paragraph (a) of Section 2.1 shall be allocated
to the Service Computation Period in which the duties are performed.

(b)Hours of Service credited to an Employee for a period during which an
Employee performs no duties shall be allocated as follows:

(1)Hours of Service credited to an Employee on account of a payment which is
calculated on the basis of units of time, such as hours, days, weeks, or months,
shall be allocated to the Service Computation Period or Periods in which the
period during which no duties are performed occurs, beginning with the first
unit of time to which the payment relates.
(2)Hours of Service credited to an Employee on account of a payment which is not
calculated on the basis of units of time shall be allocated to the Service
Computation Period or Periods in which the period during which no duties are
performed occurs, or, if such period extends beyond one Service Computation
Period, such Hours of Service shall be allocated equally between the first two
such Service Computation Periods.
(3)Hours of Service credited to an Employee for a period of absence during which
the Employee performs no duties and for which no payment is due from his
Employer shall be allocated to the Service Computation Period or Periods during
which such absence occurred.
(4)Hours of Service credited to an Employee because of an award or agreement for
back pay shall be allocated to the Service Computation Period or Periods to
which the award or agreement for back pay pertains, rather than to the Service
Computation Period in which the award, agreement, or payment is made.

2.5Department of Labor Rules

The rules set forth in paragraphs (b) and (c) of Department of Labor Regulation
Section 2530.200b-2, which relate to determining Hours of Service attributable
to reasons other than the performance of duties and crediting Hours of Service
to Service Computation Periods, are hereby incorporated into the Plan by
reference.

16



--------------------------------------------------------------------------------

ARTICLE III
SERVICE & CREDITED SERVICE

3.1Service and Credited Service Prior to January 1, 2002

Each person who is an Employee on or after April 1, 2002, shall be credited with
Service and Credited Service for purposes of the Plan for periods prior to
January 1, 2002 equal to the Service and Credited Service with which he had been
credited in accordance with the Plan provisions in effect immediately prior to
such date.

3.2Service and Credited Service On or After January 1, 2002

Each person who is an Employee on or after April 1, 2002, shall be credited with
Service and Credited Service with respect to periods of employment on or after
January 1, 2002, for purposes of the Plan as follows:

(a)He shall be credited with a year of Service for each Service Computation
Period for which he is credited with at least 1,000 Hours of Service.

(b)Subject to any limitations set forth in Article V, he shall be credited with
a year of Credited Service for each Service Computation Period for which he is
credited with at least 2080 Hours of Service; provided, however, that he shall
be credited with a partial year of Credited Service in the ratio that his Hours
of Service for the Service Computation Period bears to 2080.

(c)Notwithstanding the foregoing, no Credited Service shall be credited to an
Employee for the following periods:

(1)periods before his attainment of age 21.
(2)the Freeze Period, unless the Employee was an active Employee on
April 1, 2002.

3.3Transfers

Notwithstanding the foregoing, Service and Credited Service credited to a person
shall be subject to the following:

(a)Any person who transfers or retransfers to employment with an Employer as an
Employee directly from other employment (i) with an Employer in a capacity other
than as an Employee or (ii) with any other Affiliated Company, shall be credited
with Service, but not Credited Service, for such other employment as if such
other employment were employment with an Employer as an Employee.

(b)Any person who transfers from employment with an Employer as an Employee
directly to other employment (i) with an Employer in a capacity other than as an
Employee or (ii) with any other Affiliated Company, shall be deemed by such
transfer not to lose his Service or Credited Service, and shall be deemed not to
retire

17



--------------------------------------------------------------------------------

or otherwise terminate his employment as an Employee until such time as he is no
longer in the employment of an Employer or any other Affiliated Company, at
which time he shall become entitled to benefits if he is otherwise eligible
therefore under the provisions of the Plan; provided, however, that up to such
time he shall receive credit only for Service, but not for Credited Service, for
such other employment as if such other employment were employment with an
Employer as an Employee.

3.4Retirement or Termination and Reemployment

If an Employee retires or otherwise terminates employment with the Employers and
all Affiliated Companies, his eligibility for and the amount of any benefit to
which he may be entitled under the Plan shall be determined based upon the
Service and Credited Service with which he is credited at the time of such
retirement or other termination of employment. If such retired or former
Employee is reemployed by an Employer or any Affiliated Company, the Service and
Credited Service with which he was credited at the time of such prior retirement
or other termination of employment shall be aggregated with the Service and
Credited Service with which he is credited following his reemployment for
purposes of determining his eligibility for and the amount of any benefit to
which he may be entitled under the Plan upon his subsequent retirement or other
termination of employment if:

(a)he was eligible for any retirement benefit at the time of his previous
retirement or other termination of employment; or

(b)he terminated his employment before satisfying the conditions of eligibility
for any retirement benefit under the Plan and either (i) the aggregate number of
his years of Service (not including any years of Service not required to be
aggregated because of previous Breaks in Service) is greater than the number of
his consecutive one-year Breaks in Service or (ii) the number of his consecutive
one-year Breaks in Service is less than five.

Notwithstanding any other provision of this Section, if a retired or former
Employee returns to employment in a capacity other than as an Employee, his
period of employment shall be treated for the purposes of the Plan solely in
accordance with the transfer provisions of this Article III.

3.5Finality of Determinations

All determinations with respect to the crediting of Service and Credited Service
under the Plan shall be made on the basis of the records of the Employers, and
all determinations so made shall be final and conclusive upon Employees, former
Employees, and all other persons claiming a benefit interest under the Plan.
Notwithstanding anything to the contrary contained in this Article, there shall
be no duplication of Service and Credited Service.

18



--------------------------------------------------------------------------------

ARTICLE IV
ELIGIBILITY FOR PARTICIPATION

4.1Participation

Effective January 1, 2005, each person other than a Project Employee shall
become an Active Participant as of the Entry Date coinciding with or immediately
following the date he becomes an Employee. With respect to Project Employees,
any Project Employee who is credited with at least 1,000 Hours of Service in his
initial Service Computation Period (or in any subsequent Service Computation
Period) shall become a Participant on the first day of the month occurring on or
following the completion of such requirement in such Computation Period. Active
Participants immediately prior to January 1, 2020, shall continue Active
Participation uninterrupted as of January 1, 2020.

4.2Termination of Participation

A Participant shall remain an Active Participant as long as he continues in
employment as an Employee. A person shall remain a Participant as long as he
retains an Accrued Benefit under the Plan.

4.3Participation Upon Reemployment

If a former Employee who was a Participant hereunder is reemployed as an
Employee, he shall again become an Active Participant hereunder as of his
reemployment date. If a former Employee who was not a Participant hereunder is
reemployed as an Employee, he shall become an Active Participant hereunder as of
the later of (a) the Entry Date as of which he would have become an Active
Participant if he had continued employment as an Employee or (b) his
reemployment date.

4.4Finality of Determinations

All determinations with respect to the eligibility of an Employee to become a
Participant under the Plan shall be made on the basis of the records of the
Employers, and all determinations so made shall be final and conclusive for all
Plan purposes. Each Employee who becomes a Participant shall be entitled to the
benefits, and be bound by all the terms, provisions, and conditions of the Plan
and the Funding Agreement.

19



--------------------------------------------------------------------------------

ARTICLE V
NORMAL RETIREMENT

5.1Eligibility

Each Participant who retires from employment with his Employer and all
Affiliated Companies on his Normal Retirement Date shall be eligible for a
normal retirement benefit. In addition, a Participant who continues in
employment with his Employer or an Affiliated Company after his Normal
Retirement Date shall be eligible for a normal retirement benefit commencing on
his Normal Retirement Date.

5.2Regular Benefit Amount

(a)For periods on and after the Effective Date and prior to October 1, 2003, an
eligible Grandfathered Participant's monthly normal retirement benefit shall be
equal to 1/12th of the following:

(1)1.50 percent of the Grandfathered Participant's Average Annual Earnings
multiplied by his number of years of "adjusted Credited Service" at retirement
not in excess of 40 years; minus
(2)1.50 percent of the Grandfathered Participant's Social Security Benefit
multiplied by his number of years of "adjusted Credited Service" at retirement
not in excess of 33.3 years (excluding any years of Credited Service credited to
the Participant prior to July 1, 1976).

For periods on and after October 1, 2003, an eligible Grandfathered
Participant's monthly normal retirement benefit shall be equal to 1/12th of the
following:

(3)1.50 percent of the Grandfathered Participant's Average Annual Earnings
multiplied by his number of years of "adjusted Credited Service" at retirement;
minus
(4)1.50 percent of the Grandfathered Participant's Social Security Benefit
multiplied by his number of years of "adjusted Credited Service" at retirement
not in excess of 33.3 years (excluding any years of Credited Service credited to
the Participant prior to July 1, 1976).

A Grandfathered Participant's "adjusted Credited Service" means the following:

(5)for a Grandfathered Participant who is eligible for a normal retirement
benefit, his actual years of Credited Service.
(6)for a Grandfathered Participant who is not eligible for a normal retirement
benefit, his actual years of Credited Service plus the additional years of
Credited Service the Grandfathered Participant would have at Normal

20



--------------------------------------------------------------------------------

Retirement Date if he continued in employment as an Employee to Normal
Retirement Date.

In calculating the retirement benefit of a Grandfathered Participant whose
employment as an Employee has not continued to Normal Retirement Date, the
amount determined under paragraph (1) and (2) above shall be separately
multiplied by a fraction, not to exceed one, the numerator of which is the
Grandfathered Participant's actual years of Credited Service and the denominator
of which is the number of years of Credited Service the Grandfathered
Participant would have at Normal Retirement Date if he continued employment as
an Employee to Normal Retirement Date, excluding years of Credited Service in
excess of the limit specified in paragraph (1) or (2), as applicable, and
excluding for purposes of paragraph (2), years of Credited Service credited to
the Participant prior to July 1, 1976.

In no event will a reduction in a Grandfathered Participant's Average Annual
Earnings or an increase in his Social Security Benefit reduce the normal
retirement benefit payable to him below the amount that would have been payable
to him under the same form of payment had he retired prior to his Normal
Retirement Date when eligible for an early retirement benefit.

(b)An eligible Cash Balance Participant's normal retirement benefit shall be
equal 1/12th of the greater of ‎(1) or (2) below, subject to (3) below:‎

(1)the annual Participant's Frozen Accrued Benefit, as described in Section
1.1(x); or
(2)the annual amount of normal retirement benefit payable to the Participant
commencing on his Normal Retirement Date (or his Annuity Starting Date, if
later) that is the Actuarial Equivalent of his Cash Balance Account.
(3)In all events, the Participant’s Cash Balance Account benefit as of the
‎Participant’s Annuity Starting Date shall not be less than the sum of all
‎Service Credits credited to the Participant as of that date. If a Participant
‎has more than one Annuity Starting Date, the sum of all Service Credits is
‎compared to the sum of the following: (i) the Participant’s benefit as of ‎the
current Annuity Starting Date; (ii) the amount of the reduction to the
‎Participant’s benefit under this Section 5.2(b) that is attributable to any
‎prior Cash Balance Account distribution to the Participant; and (iii) the
‎amount that was treated as included in the benefit as a result of the
‎application of this rule to the Participant as of any prior Annuity Starting
‎Date. If the sum of all Service Credits as of the current Annuity Starting
‎Date exceeds the sum of items (i)—(iii) in the preceding sentence, then ‎the
Cash Balance Account benefit to be distributed at the current Annuity ‎Starting
Date must be increased by an amount equal to the excess.



21



--------------------------------------------------------------------------------

5.3Minimum Benefit Amount

Notwithstanding any other provision of the Plan to the contrary, in no event
will the monthly normal retirement benefit payable to a Grandfathered
Participant be less than 1/12th of the product of:

(a)two percent of his average annual Earnings during his five consecutive
highest paid years of Service multiplied by

(b)his years of Credited Service at retirement not in excess of ten years.

5.4401(a)(l7) Fresh Start Adjustments

The monthly normal retirement benefit of a Grandfathered Participant whose
Earnings exceeded the $200,000 or $150,000 Earnings limitations described in
Article I for Earnings Computation Periods ending before the Earnings
Computation Periods in which the limitations were effective shall be the
greatest of (a), (b), (c) or (d) below:

(a)the Grandfathered Participant's Accrued Benefit determined as of the end of
the 1988 Earnings Computation Period, using the Plan formula in effect on that
date (without regard to any amendments made after that date), as if the
Grandfathered Participant terminated employment on that date;

(b)the Grandfathered Participant's Accrued Benefit determined under the Plan
formula in effect after the 1993 Earnings Computation Period applying the
$150,000 Earnings limitation; or

(c)the sum of (i) the Grandfathered Participant's Accrued Benefit determined as
of the end of the 1993 Earnings Computation Period, using the Plan formula in
effect on that date (without regard to any amendments made after that date), as
if the Grandfathered Participant terminated employment on that date; plus (ii)
the Grandfathered Participant's Accrued Benefit under the Plan formula as
amended to comply with the $150,000 Earnings limitation, taking into account
only the Grandfathered Participant's years of Credited Service for Earnings
Computation Periods beginning on or after January 1, 1994; or

(d)the Grandfathered Participant's Accrued Benefit determined under the Plan
formula in effect on December 31, 2001, applying the $200,000 Earnings
limitation.

5.5Delayed Retirement

Subject to the required minimum distribution requirements of Code Section
‎‎401(a)(9) and Appendix A hereof, a Participant may elect to defer benefit
‎commencement beyond Normal Retirement Date. ‎

For a Grandfathered Participant, at the Participant’s actual retirement date,
the ‎Participant’s late retirement benefit shall be equal to the greater of (i)
the ‎Actuarial Equivalent of the Participant’s

22



--------------------------------------------------------------------------------

Accrued Benefit at the Participant’s ‎Normal Retirement Date, or (ii) the
Participant’s Accrued Benefit as of the ‎actual date of retirement.‎

For a Cash Balance Participant, at the Participant’s actual retirement date, the
‎Participant’s late retirement benefit shall be equal to the greater of the
amount ‎described in (i) or (ii) below:‎

‎(i)‎

The Actuarial Equivalent of the Participant’s normal retirement benefit as
‎determined under Section 5.2(b)(1) at the Participant’s Normal ‎Retirement
Date; or ‎

‎(ii) ‎

The greater of (a) or (b), as follows: (a) the Actuarial Equivalent of the
‎monthly retirement benefit payable in a single life annuity at the
‎Participant’s Normal Retirement Date; or (b) the monthly retirement ‎benefit
payable in a single life annuity that is the Actuarial Equivalent of ‎the
Participant’s Cash Balance Account at the Participant’s actual ‎retirement
date.‎

5.6Opening Balance

The Opening Balance of a Cash Balance Participant who was an Active Participant
in the Plan on January 1, 2002 and was an active Employee on April 1, 2002 is
the Actuarially Equivalent present value of his Frozen Accrued Benefit
determined as of January 1, 2002. For purposes of determining such present
value, the following factors shall be used: (a) the 1983 Group Annuity Mortality
Table adjusted for 50 percent male content and 50 percent female content and (b)
an interest rate of six percent and the calculation shall be based on a deferred
annuity payable at Normal Retirement Date.

The Opening Balance of any other Cash Balance Participant is zero.

5.7Interest Credits

On the last day of each Plan Year beginning on or after January 1, 2002, an
Interest Credit shall be credited to the Cash Balance Account of a Participant
whose Annuity Starting Date has not occurred. The Interest Credit rate shall be
equal to the annual rate of interest on ten-year U.S. Treasury Bill Constant
Maturities in effect for the third calendar month immediately preceding the Plan
Year; provided, however, that if such rate is less than 2.05 percent, the rate
used hereunder shall be 2.05 percent. Effective on and after January 1, 2011,
the Interest Credit rate shall be a 4.5 percent annual rate; provided, however,
that the value of a Participant’s Cash Balance Account as of any date after
December 31, 2010 shall not be less than the value of the Participant’s Cash
Balance Account as of December 31, 2010, credited as provided in this Section
5.7 with an Interest Credit Rate equal to the annual rate of interest on
ten-year U.S. Treasury Bill Constant Maturities, but no less than 2.05 percent,
excluding any Service Credits credited to such Account after December 31, 2010.
An Interest Credit of less than zero shall in no event result in the Cash
Balance Account being less than the aggregate amount of Service Credits credited
to the Account. The Interest Credit shall be based on the value of a
Participant's Cash Balance Account on the first day of the Plan Year. The
Interest Credit for the Plan Year in which a Participant's Annuity Starting Date
occurs shall be credited to the Participant's Cash Balance Account as of the
last day of the calendar month preceding the month in which the Participant's
Annuity Starting Date occurs and

23



--------------------------------------------------------------------------------

shall accrue only through such day. No further Interest Credits shall be
credited to a Participant's Cash Balance Account following his Annuity Starting
Date.

The Interest Credit on a Cash Balance Participant's Cash Balance Account for the
2002 Plan Year shall be based on the Participant's Opening Balance and interest
on that balance for the full calendar year, including the Freeze Period.

Special Rule Relating To Termination of the Plan.  Effective January 1, 2008,
upon the termination of the Plan:

(a)If an interest credit rate (or an equivalent amount) under the Plan is a
variable rate, then for such rate, the rate of interest used to determine
accrued benefits under the Plan shall be equal to the average of the rates of
interest used under the Plan during the 5-year period ending on the termination
date; and

(b)The interest rate and mortality table used to determine the amount of any
benefit under the Plan payable in the form of an annuity payable at normal
retirement age shall be the rate and table specified under the Plan for such
purpose as of the termination date, except that if such interest rate is a
variable rate, the interest rate shall be determined under the rules of
subclause (a).

5.8Service Credits

For each Plan Year beginning on or after January 1, 2002, a Service Credit shall
be credited to the Cash Balance Account of any Cash Balance Participant who is
an Active Participant at any time during such Plan Year. The amount of such
Service Credit shall be a percentage of the Cash Balance Participant's Earnings
for the Plan Year determined from the following chart based on the Cash Balance
Participant's years of Credited Service on the last day of the immediately
preceding Plan Year:

Years of Credited Service

Percentage of Earnings

0 through 9.99

3%

10 through 19.99

4%

20 or more

5%



24



--------------------------------------------------------------------------------

ARTICLE VI
EARLY RETIREMENT

6.1Eligibility

Each Participant who retires from employment with his Employer and all
Affiliated Companies at or after age 55, but prior to his Normal Retirement Date
and who has at least 15 years of Service and who is not eligible for a
disability retirement benefit under the provisions of Article VIII shall be
eligible for an early retirement benefit.

6.2Amount

An eligible Grandfathered Participant's monthly early retirement benefit shall
be equal to his Accrued Benefit on the date of his early retirement; provided,
however, that the amount of such benefit shall be reduced by 1/15th for each of
the first five years and 1/30th for each of the next five years by which his
Annuity Starting Date precedes his Normal Retirement Date.

An eligible Cash Balance Participant's monthly early retirement benefit shall be
equal to the greater of (1) his monthly Frozen Accrued Benefit reduced by 1/15th
for each of the first five years and 1/30th for each of the next five years and
reduced actuarially for each additional month by which his Annuity Starting Date
precedes his Normal Retirement Date or (2) the monthly retirement benefit
payable as of his Annuity Starting Date in a single life annuity, as described
in Section 9.1(a), that is the Actuarial Equivalent of his Cash Balance Account.

6.3Payment

A monthly early retirement benefit shall be paid to an eligible Participant
commencing as of the first day of the month following the later of the month in
which he retires or the month in which be makes written application for the
benefit, but not later than his Normal Retirement Date.

25



--------------------------------------------------------------------------------

ARTICLE VII
VESTED RIGHTS

7.1Vesting

(a)A Grandfathered Participant's vested interest in his Accrued Benefit shall be
at all times 100 percent.

(b)A Cash Balance Participant's vested interest in his Accrued Benefit shall be
determined in accordance with one of the following schedules, whichever is
applicable, based upon the number of full years of Service credited to him.

(1)Vesting Schedule applicable to a Cash Balance Participant whose vested
interest in his Accrued Benefit was at least 20 percent as of December 31, 2001:

Years of Service

Vested Interest

less than 2

0%

2, but less than 3

20%

3, but less than 4

40%

4, but less than 5

60%

5 or more

100%



(2)Vesting Schedule applicable to a Cash Balance Participant who did not have a
vested interest in his Accrued Benefit as of December 31, 2001:

Years of Service

Vested Interest

less than 5

0%

5 or more

100%



(3)Vesting Schedule applicable to a Cash Balance Participant, effective January
1, 2008:

Years of Service

Vested Interest

less than 3

0%

3 or more

100%



Notwithstanding any other provision of the Plan to the contrary, a Cash Balance
Participant's vested interest in his Accrued Benefit shall be 100 percent if he
is employed by an Employer or an Affiliated Company on his Normal Retirement
Date, regardless of whether he has completed the number of years of Service
required under the above schedule for 100 percent vesting.

7.2Eligibility for Deferred Vested Retirement Benefit

Each Participant who terminates employment with his Employer and all Affiliated
Companies, who has a vested interest in his Accrued Benefit, and who is not
eligible for a normal, early, or disability retirement benefit under the Plan
shall be eligible for a deferred vested retirement benefit.

26



--------------------------------------------------------------------------------

7.3Amount of Deferred Vested Retirement Benefit

An eligible Grandfathered Participant's monthly deferred vested retirement
benefit shall be equal to his vested Accrued Benefit on the date of his
termination of employment; provided, however, that if the Participant is
eligible to elect to begin benefit payments before his Normal Retirement Date as
provided in Section 7.4, the amount of such benefit shall be reduced for early
commencement in the same way as provided in Section 6.2 with respect to an early
retirement benefit.

An eligible Cash Balance Participant's monthly deferred vested retirement
benefit shall be equal to the greater of (1) his monthly Frozen Accrued Benefit
reduced by 1/15th for each of the first five years and 1/30th for each of the
next five years and reduced actuarially for each additional month by which his
Annuity Starting Date precedes his Normal Retirement Date or (2) the monthly
retirement benefit payable as of his Annuity Starting Date in a single life
annuity, as described in Section 9.1(a), that is the Actuarial Equivalent of his
Cash Balance Account.

7.4Payment

A monthly deferred vested retirement benefit shall be payable to an eligible
‎participant commencing as of his Normal Retirement Date; provided, however,
‎that a Participant who has 15 years of Service may elect to begin benefit
‎payments as of the first day of any month following the month in which he
‎attains age 55.‎

7.5Immediate Commencement Option for Small Benefits

Effective with respect to distributions occurring on and after June 1, 2020,
notwithstanding ‎any ‎other provision of the Plan to the contrary, if the
Actuarially Equivalent present value of a ‎Participant’s Accrued Benefit exceeds
$1,000 but is not greater than $5,000, the Participant may ‎elect to begin
benefit payments as soon as reasonably practicable following his termination of
‎employment in one single lump sum payment and consent of the Participant’s
Spouse to such ‎distribution shall not be required; in such a case, the annuity
forms of distribution described in ‎Sections 9.1 and 9.2 shall not be available.
If the Participant’s Accrued Benefit exceeds $5,000 ‎but is not greater than
$50,000, the ‎Participant may elect to begin benefit payments as soon as
‎reasonably practicable following his ‎termination of employment in the normal
form of payment ‎provided in Section 9.1. A married ‎Participant may waive the
normal 50 percent Qualified Joint ‎and Survivor Annuity described in ‎paragraph
(b) or (c), as applicable, of Section 9.1 and elect ‎the single life annuity
described in ‎paragraph (a) of Section 9.1. In lieu of receiving payment in ‎one
of the normal forms, a ‎Participant may elect to receive a single sum payment of
the full ‎Actuarially Equivalent present ‎value of his Accrued Benefit. A
Participant's election of a form ‎of payment hereunder other ‎than the normal
form applicable to him shall be subject to the ‎requirements of Sections 9.4,
9.5, ‎and 9.6.‎ Effective with respect to distributions occurring on ‎and after
January 1, 2008, and prior to June 1, 2020, such an election may be made if the
‎Actuarially Equivalent present value of a ‎Participant's Accrued Benefit is
greater than $1,000, ‎but not greater than $50,000. Effective ‎with respect to
distributions occurring on and after the ‎Effective Date and prior to January 1,
‎‎2008, such an election may be made if the Actuarially ‎Equivalent present
value of the ‎Participant's Accrued Benefit is greater than $5,000, but not
‎greater than $50,000.‎

27



--------------------------------------------------------------------------------

7.6Election of Former Vesting Schedule

In the event the Sponsor adopts an amendment to the Plan that changes the
vesting schedule under the Plan, including any amendment which directly or
indirectly affects the computation of the nonforfeitable interest of
Participants' rights to Accrued Benefits, any Participant with three or more
years of Service shall have a right to have his nonforfeitable interest in his
Accrued Benefit continue to be determined under the vesting schedule in effect
prior to such amendment rather than under the new vesting schedule, unless the
nonforfeitable interest of such Participant in his Accrued Benefit under the
Plan, as amended, at any time is not less than such interest determined without
regard to such amendment. Such Participant shall exercise such right by giving
written notice of his exercise thereof to the Administrator within 60 days after
the latest of (i) the date he receives notice of such amendment from the
Administrator, (ii) the effective date of the amendment, or (iii) the date the
amendment is adopted. Notwithstanding the foregoing provisions of this Section,
the vested interest of each Participant on the effective date of such amendment
shall not be less than his vested interest under the Plan as in effect
immediately prior to the effective date thereof.

28



--------------------------------------------------------------------------------

ARTICLE VIII
DISABILITY RETIREMENT BENEFIT

8.1Eligibility

Each Grandfathered Participant who retires from employment with his Employer and
all Affiliated Companies prior to his Normal Retirement Date due to Disability
shall be eligible for a disability retirement benefit.

8.2Amount

An eligible Grandfathered Participant's monthly disability retirement benefit
shall be equal to his Accrued Benefit determined as of his Annuity Starting
Date; provided, however, that if the Grandfathered Participant is eligible to
elect to begin benefit payments before his Normal Retirement Date the amount of
such benefit shall be reduced for early commencement in the same way as provided
in Section 6.2 with respect to an early retirement benefit.

8.3Special Rules for Calculating Disability Retirement Benefit

A Disabled Grandfathered Participant shall be credited with Service and Credited
Service while he is Disabled based on his Hours of Service credited in
accordance with the provisions of Section 2.1(d). Such Grandfathered
Participant's Average Annual Earnings shall be determined assuming Earnings
continued while he is Disabled as provided in Section 1.1(h). A Disabled
Grandfathered Participant's Accrued Benefit shall be determined under the
provisions of the Plan in effect on the date the Disabled Grandfathered
Participant ceases to be credited with Hours of Service under Section 2.1.

8.4Payment

A monthly disability retirement benefit shall be paid to an eligible
Grandfathered Participant commencing as of his Normal Retirement Date; provided,
however, that a Grandfathered Participant who has 15 years of Service may elect
to begin benefit payments as of the first day of any month following the month
in which he attains age 55.

29



--------------------------------------------------------------------------------

ARTICLE IX
FORMS OF PAYMENT

9.1Normal Form of Payment

A Participant who is eligible to receive any retirement benefit under Section
5.1, 5.5, ‎‎6.1, 7.2, or 8.1 of the Plan shall receive payment of such benefits
in accordance with one ‎of the following normal forms of payment:‎

(a)A Participant who is not married on his Annuity Starting Date shall receive
such benefit in the form of a single life annuity. Such Participant shall
receive a monthly retirement benefit payable for his lifetime, the last monthly
payment being for the month in which his death occurs.

(b)A Participant who is married on his Annuity Starting Date and who is either
(1) a Grandfathered Participant whose benefit is determined under the regular
benefit formula in Section 5.2 or (2) a Cash Balance Participant whose benefit
is based on his Frozen Accrued Benefit and such Frozen Accrued Benefit was
determined under the regular benefit amount described in Section 5.2 of the Plan
as in effect on December 31, 2001, shall receive such benefit in the form of a
subsidized 50 percent Qualified Joint and Survivor Annuity. Such Participant
shall receive an unreduced monthly retirement benefit payable for his lifetime,
the last monthly payment being for the month in which his death occurs. If the
Participant's Spouse survives him, then commencing with the month following the
month in which the Participant's death occurs, his Spouse shall receive a
monthly benefit for his or her remaining lifetime equal to one-half of the
amount payable during the Participant's lifetime, the last payment being for the
month in which the Spouse's death occurs. Notwithstanding the foregoing, if the
Participant's Spouse is more than five years younger than the Participant, the
monthly amount payable to the surviving Spouse following the death of the
Participant shall be reduced so that it is the Actuarial Equivalent of the
benefit payable to a Spouse who is exactly five years younger than the
Participant.

(c)A Participant who is married on his Annuity Starting Date and who is either
(1) a Grandfathered Participant whose benefit is determined under the minimum
benefit amount described in Section 5.3 of the Plan, or (2) is a Cash Balance
Participant whose benefit is either (i) based on his Cash Balance Account or
(ii) based on his Frozen Accrued Benefit and such Frozen Accrued Benefit was
determined under the minimum benefit amount described in Section 5.3 of the Plan
as in effect on December 31, 2001, shall receive such benefit in the form of a
non-subsidized 50 percent Qualified Joint and Survivor Annuity. Such Participant
shall receive a reduced monthly retirement benefit payable for his lifetime, the
last monthly payment being for the month in which his death occurs. If the
Participants Spouse survives him, then commencing with the month following the
month in which the Participant's death occurs, his Spouse shall receive a
monthly benefit for his or her remaining lifetime equal to one-half of the
reduced amount payable during the

30



--------------------------------------------------------------------------------

Participant's lifetime, the last payment being for the month in which the
Spouse's death occurs.

The reduced monthly payments to be made to the Participant under this paragraph
shall be in an amount which, on the date of commencement thereof, is the
Actuarial Equivalent of the monthly benefit otherwise payable to the Participant
under the form of payment described in paragraph (a).

To receive a benefit under the Qualified Joint and Survivor Annuity form of
payment described in paragraph (b) or (c) above, a Participant's Spouse must be
the same Spouse to whom the Participant was married on his Annuity Starting
Date. Once a Participant's Annuity Starting Date occurs and retirement benefit
payments commence under one of the normal forms of payment, the form of payment
will not change even if the Participant's marital status changes; provided,
however, that if the Participant is reemployed by an Employer or an Affiliated
Company, any benefits he accrues under the Plan following such reemployment with
respect to which a separate Annuity Starting Date occurs shall be payable in the
form elected by the Participant as of such separate Annuity Starting Date.

Subject to the requirements of Section 9.6, a Participant may waive the normal
form of payment applicable to him and elect to receive payment of his benefit in
one of the optional forms of payment provided in Section 9.2.

9.2Optional Forms of Payment

Within the election period described in Section 9.5, a Participant who is
eligible to ‎receive a normal, early, late, deferred vested, or disability
retirement benefit may elect ‎to receive payment of such benefit in accordance
with any one of the following options.‎ If the Participant is married on his
Annuity Starting Date, any such election must satisfy the requirements of
Section 9.6.

If the Participant's Beneficiary under an optional form of payment dies prior to
the Participant's Annuity Starting Date, the election shall become inoperative
and ineffective, and benefit payments, if any, shall be made under the normal
form of payment provided in Section 9.1, unless the Participant elects another
optional form of payment provided under the Plan prior to his Annuity Starting
Date. Once a Participant's Annuity Starting Date occurs, however, the optional
form of payment elected by the Participant will not change even if the
Participant's marital status changes or his Beneficiary predeceases him;
provided, however, that if the Participant is reemployed by an Employer or an
Affiliated Company, any benefits he accrues under the Plan following his
reemployment with respect to which a separate Annuity Starting Date occurs shall
be payable in the form elected by the Participant as of such separate Annuity
Starting Date.

The monthly payments made under any optional form of payment hereunder shall be
the Actuarial Equivalent of the monthly benefit otherwise payable to the
Participant in the single life annuity form described in paragraph (a) or, if
the Participant is married and is entitled to the subsidized 50 percent
Qualified Joint and Survivor Annuity, paragraph (b) of Section 9.1.

31



--------------------------------------------------------------------------------

(a)Single Life Annuity. The Participant shall receive a monthly retirement
benefit payable for his lifetime, the last monthly payment being for the month
in which his death occurs.

(b)100% Joint and Survivor Annuity. The Participant shall receive a reduced
monthly retirement benefit payable for his lifetime, the last monthly payment
being for the month in which his death occurs. If the Participant's Beneficiary
survives him, then commencing with the month following the month in which the
Participant's death occurs, his Beneficiary shall receive a monthly benefit for
his or her remaining lifetime equal to the reduced amount payable during the
Participant's lifetime, the last monthly payment being for the month in which
the Beneficiary's death occurs.

(c)75% Joint and Survivor Annuity. The Participant shall receive a reduced
monthly retirement benefit payable for his lifetime, the last monthly payment
being for the month in which his death occurs. If the Participant's Beneficiary
survives him, then commencing with the month following the month in which the
Participant's death occurs, his Beneficiary shall receive a monthly benefit for
his or her remaining lifetime equal to three-quarters of the reduced amount
payable during the Participant's lifetime, the last monthly payment being for
the month in which the Beneficiary's death occurs.

(d)50% Joint and Survivor Annuity. The Participant shall receive a reduced
monthly retirement benefit payable for his lifetime, the last monthly payment
being for the month in which his death occurs. If the Participant's Beneficiary
survives him, then commencing with the month following the month in which the
Participant's death occurs, his Beneficiary shall receive a monthly benefit for
his or her remaining lifetime equal to one-half of the reduced amount payable
during the Participant's lifetime, the last monthly payment being for the month
in which the Beneficiary's death occurs.

(e)Ten-Year Certain and Life Annuity. The Participant shall receive a reduced
monthly retirement benefit payable for his lifetime, the last monthly payment
being for the month in which his death occurs. If the Participant's death occurs
prior to the end of the ten-year period commencing with his Annuity Starting
Date, his Beneficiary shall receive a continued monthly benefit equal to such
reduced amount for the remainder of such ten-year period. If the Participant's
Beneficiary dies after becoming eligible to receive a benefit hereunder, but
prior to the end of the ten-year period, the unpaid monthly benefit shall be
paid to the Beneficiary designated by the Participant to receive payment in such
event or, if none, in accordance with the provisions of Section 9.3. In lieu of
receiving continued monthly payments, a Participant's Beneficiary may elect to
receive the Actuarially Equivalent present value of such payments in a single
sum.

(f)Five-Year Certain and Life Annuity. The Participant shall receive a reduced
monthly retirement benefit payable for his lifetime, the last monthly payment
being for the month in which his death occurs. If the Participant's death occurs
prior to

32



--------------------------------------------------------------------------------

the end of the five-year period commencing with his Annuity Starting Date, his
Beneficiary shall receive a continued monthly benefit equal to such reduced
amount for the remainder of such five-year period. If the Participant's
Beneficiary dies after becoming eligible to receive a benefit hereunder, but
prior to the end of the five-year period, the unpaid monthly benefit shall be
paid to the Beneficiary designated by the Participant to receive payment in such
event or, if none, in accordance with the provisions of Section 9.3. In lieu of
receiving continued monthly payments, a Participant's Beneficiary may elect to
receive the Actuarially Equivalent present value of such payments in a single
sum.

(g)Single Sum Payment. The Participant may elect to receive a single sum payment
‎in lieu of any other retirement benefit payable under the Plan. Such single sum
‎payment shall be equal to the following;‎

‎(1)‎

For a Grandfathered Participant, the Actuarially Equivalent present value ‎of
his vested Accrued Benefit, or late retirement benefit under Section 5.5, ‎if
applicable.‎

‎(2)‎

For a Cash Balance Participant, the greater of (i) or (ii) below, subject to
‎‎(iii) below, as follows:‎

‎(i)‎

the vested balance in the Participant’s Cash Balance Account plus, ‎if the
Participant has passed his Normal Retirement Date, the ‎Actuarial Equivalent
lump sum amount of the excess, if any, of the ‎Participant’s monthly retirement
benefit payable as of his Annuity ‎Starting Date in a single life annuity,
determined under Section 5.5 ‎less the monthly retirement benefit payable as of
his Annuity ‎Starting Date in a single life annuity that is the Actuarial
Equivalent ‎of his Cash Balance Account; or

‎(ii)‎

the Actuarially Equivalent present value of the Participant’s Frozen ‎Accrued
Benefit.‎

‎(iii)‎

This paragraph (iii) is effective with respect to Cash Balance ‎Participants in
the Plan as of December 31, 2016. Prior to January 1, ‎‎2017, the amount
described in paragraph (i) is the greater of the ‎Participant’s vested Cash
Balance Account balance or an amount ‎equal to the present value of the
Actuarial Equivalent of his ‎Accrued Benefit, with present value determined
using the ‎‎"applicable interest rate" and the "applicable mortality table," as
‎provided under Code Section 417(e) and related guidance. On and ‎after January
1, 2017, if the present value of the Actuarial ‎Equivalent of the Participant’s
Accrued Benefit as of December 31, ‎‎2016 (with present value determined using
the “applicable interest ‎rate” and the “applicable mortality table,” as
provided under Code ‎Section 417(e) and related guidance) is greater than the
amount ‎described in paragraph (i), the

33



--------------------------------------------------------------------------------

greater amount shall be substituted ‎for the amount described in paragraph (i).‎

A Participant may only elect this form of payment if the amount of the single
‎sum payment, as determined above, does not exceed $50,000.‎

Notwithstanding any other provision of the Plan to the contrary, distribution
under an optional form of payment shall be made in accordance with Code Section
401(a)(9), Regulations issued thereunder, including the minimum distribution
incidental benefit requirement, and the provisions of Addendum A hereto. If a
Participant designates a person other than his Spouse as his Beneficiary under
an optional form of payment, and if payments under the optional form elected
would not meet the minimum distribution incidental benefit requirement, the
election shall be ineffective and benefit payments, if any, shall be made under
the normal form of payment provided in Section 9.1, unless the Participant
elects another optional form of payment provided under the Plan prior to his
Annuity Starting Date.

9.3Designation of Beneficiary and Beneficiary in Absence of Designated
Beneficiary

A Participant's Beneficiary may be any individual or, in the case of a
Beneficiary to receive payments for the remainder of a period-certain under the
form of payment elected by the Participant, any individuals, trust, or estate,
selected by the Participant. A Participant's designation of a Beneficiary is
subject to the spousal consent requirements of Section 9.6.

If payment is to be made to a Participant's surviving Beneficiary for the
remainder of a period certain under the form of payment elected by the
Participant and no Beneficiary survives or the Participant has not designated a
Beneficiary, the Participant's Beneficiary shall be the Participant's estate. If
any payments are to be made to a trust or to the estate of a Participant as
Beneficiary hereunder, such payments shall be made in an Actuarially Equivalent
single sum payment.

9.4Notice Regarding Forms of Payment

The Administrator shall provide a Participant with a written description of (i)
the terms and conditions of the normal forms of payment provided in Section 9.1,
(ii) the optional forms of payment provided in Section 9.2, (iii) the
Participant's right to waive the normal form of payment provided in Section 9.1
and to elect an optional form of payment and the effect thereof, (iv) the rights
of the Participant's Spouse with respect to the Qualified Joint and Survivor
Annuity form of payment, and (v) the Participant's right to revoke a waiver of
the normal form of payment or to change his election of an option and the effect
thereof. The explanation shall notify the Participant of his right to defer
payment of his retirement benefit under the Plan until his Normal Retirement
Date, or such later date as may be provided under the Plan. The Administrator
shall provide such explanation no fewer than 30 days and no more than 90 days
before a Participant's Annuity Starting Date. Effective for distribution notices
issued on and after January 1, 2007, such explanation may be provided no fewer
than 30 days and no more than 180 days before a Participant’s Annuity Starting
Date.

Notices to Participants shall include the relative values of the various
optional forms of benefit under the Plan as provided in Treasury Regulation
Section 1.417(a)-3. This provision is effective as follows: to qualified
pre-retirement survivor annuity explanations provided on or after July 1,

34



--------------------------------------------------------------------------------

2004; to qualified joint and survivor annuity explanations with respect to any
distribution with an annuity starting date that is on or after February 1, 2006;
and with respect to any optional form of benefit that is subject to the
requirements of Code Section 417(e)(3) if the actuarial present value of that
optional form is less than the actuarial present value as determined under Code
Section 417(e)(3) on or after October 1, 2004.

Notwithstanding the foregoing, a Participant's Annuity Starting Date may occur
fewer than 30 days after receipt of such explanation if the Administrator
clearly informs the Participant:

(a)of his right to consider his form of payment election for a period of at
least 30 days following his receipt of the explanation;

(b)the Participant, after receiving the explanation, affirmatively elects an
early Annuity Starting Date, with his Spouse's written consent, if necessary;

(c)the Participant's Annuity Starting Date occurs after the date the explanation
is provided to him;

(d)the election period described in Section 9.5 does not end until the later of
his Annuity Starting Date or the expiration of the seven-day period beginning
the day after the date the explanation is provided to him; and

(e)actual payment of the Participant's retirement benefit does not begin to the
Participant before such revocation period ends.

9.5Election Period

A Participant may waive or revoke a waiver of the normal form of payment
provided in Section 9.1 and elect, modify, or change an election of an optional
form of payment provided in Section 9.2 by written notice delivered to the
Administrator at any time during the election period; provided, however, that no
waiver of the normal form of payment and election of an optional form of payment
shall be valid unless the Participant has received the written explanation
described in Section 9.4. Subject to the provisions of Section 9.4 extending a
Participant's election period under certain circumstances, a Participant's
"election period" means the 90-day period ending on his Annuity Starting Date.
Effective for distribution notices issued on and after January 1, 2007,
“election period” means the 180-day period ending on the Participant’s Annuity
Starting Date.

The form in which a Participant shall receive payment of his retirement benefit
shall be determined upon the later of his Annuity Starting Date or the date his
election period ends, based upon any waiver and election in effect on such date.
Except as otherwise specifically provided in the Plan, in no event shall the
form in which a Participant's retirement benefit is paid be changed on or after
such date.



35



--------------------------------------------------------------------------------

9.6Spousal Consent Requirements

A married Participant's waiver of the normal Qualified Joint and Survivor
Annuity form of payment and his election, modification, or change of an election
of an optional form of payment must include the written consent of the
Participant's Spouse, if any. A Participant's Spouse shall be deemed to have
given written consent to the Participant's waiver and election if the
Participant establishes to the satisfaction of a Plan representative that such
consent cannot be obtained because of any of the following circumstances:

(a)the Spouse cannot be located,

(b)the Participant is legally separated or has been abandoned within the meaning
of local law, and the Participant has a court order to that effect, or

(c)other circumstances set forth in Code Section 401(a)(11) and regulations
issued thereunder.

Notwithstanding the foregoing, written spousal consent shall not be required if
the Participant elects an optional form of payment that is a Qualified Joint and
Survivor Annuity.

Any written spousal consent given pursuant to this Section shall acknowledge the
effect of the waiver of the Qualified Joint and Survivor Annuity form of payment
and of the election of an optional form of payment, shall specify the optional
form of payment selected by the Participant and that such form may not be
changed (except to a Qualified Joint and Survivor Annuity) without written
spousal consent, shall specify any Beneficiary designated by the Participant and
that such Beneficiary may not be changed without written spousal consent, and
shall be witnessed by a Plan representative or a notary public. Any written
consent given or deemed to be given by a Participant's Spouse shall be
irrevocable and shall be effective only with respect to such Spouse and not with
respect to any subsequent Spouse.

9.7Death Prior to Annuity Starting Date

Notwithstanding any other provision of the Plan to the contrary, should a
Participant die prior to his Annuity Starting Date neither he nor any person
claiming under or through him shall be entitled to any retirement benefit under
the Plan; and no benefit shall be paid under the Plan with respect to such
Participant except any survivor benefit payable under the provisions of Article
X.

9.8Effect of Reemployment on Form of Payment

Notwithstanding any other provision of the Plan, if a former Employee is
reemployed, his prior election of a form of payment hereunder shall become
ineffective, except to the extent that the Participant's Annuity Starting Date
occurred prior to such reemployment and such prior Annuity Starting Date is
preserved with respect to a portion or all of the Participant's retirement
benefit.

36



--------------------------------------------------------------------------------

ARTICLE X
SURVIVOR BENEFITS

10.1Eligibility for Qualified Preretirement Survivor Annuity

If a Participant dies before his Annuity Starting Date, his surviving Spouse
shall be eligible for a Qualified Preretirement Survivor Annuity if all of the
following requirements are met on the Participant's date of death:

(a)The Participant has a Spouse as defined in Section 1.1.

(b)Such Spouse has been married to the Participant throughout the one-year
period immediately preceding his date of death.

(c)The Participant has a vested Accrued Benefit.

10.2Amount of Qualified Preretirement Survivor Annuity

The monthly amount of the Qualified Preretirement Survivor Annuity payable to a
surviving Spouse shall be equal to the survivor benefit that would have been
payable to the Spouse if the Participant had:

(a)separated from service on the earlier of his actual separation from service
date or his date of death;

(b)survived to the date as of which payment of the Qualified Preretirement
Survivor Annuity to his surviving Spouse commences;

(c)elected to commence retirement benefits as of the date described in paragraph
(b) above in the form of a 50 percent Qualified Joint and Survivor Annuity, as
described in paragraph (b) or (c) of Section 9.1, as applicable; and

(d)died on his Annuity Starting Date.

Notwithstanding the foregoing, if prior to a Participant's death the Participant
elected an optional form of payment in accordance with the provisions of Article
IX that is a Qualified Joint and Survivor Annuity, for purposes of determining
the amount of the Qualified Preretirement Survivor Annuity, the optional form of
payment elected by the Participant shall be substituted for the 50 percent
Qualified Joint and Survivor Annuity in paragraph (c) above.

10.3Enhanced Qualified Preretirement Survivor Annuity

If a Grandfathered Participant dies while employed by an Employer or an
Affiliated Company after becoming eligible for a retirement benefit in
accordance with the provisions of Section 5.1 or 6.1 or if a Disabled
Grandfathered Participant dies, the monthly amount of the Qualified
Preretirement Survivor Annuity payable to his surviving Spouse shall be the
greater of the amount determined in Section 10.2 or 50 percent of the
Grandfathered Participant's Accrued Benefit on his date of death, without
reduction for early commencement; provided, however, that if the

37



--------------------------------------------------------------------------------

Grandfathered Participant's surviving Spouse is more than five years younger
than the Participant, the percentage of the Grandfathered Participant's Accrued
Benefit payable to the Spouse as a Qualified Preretirement Survivor Annuity
hereunder shall be reduced so that the benefit payable to the surviving Spouse
is the Actuarial Equivalent of the benefit that would be payable if the Spouse
were exactly five years younger than the Grandfathered Participant.

10.4Payment of Qualified Preretirement Survivor Annuity

Payment of a Qualified Preretirement Survivor Annuity to a Participant's
surviving Spouse shall commence as of the first day of the month following the
later of (i) the month in which the Participant dies or (ii) the month in which
the Participant would have attained earliest retirement age (as defined herein)
under the Plan; provided, however, that the surviving Spouse of a Grandfathered
Participant who is entitled to the enhanced Qualified Preretirement Survivor
Annuity described in Section 10.3 may elect to commence payment as of the first
day of the month following the month in which the Grandfathered Participant
dies.  Notwithstanding the foregoing, a Participant's surviving Spouse may elect
to defer commencement of payment of the Qualified Preretirement Survivor Annuity
to a date no later than the Participant's Normal Retirement Date. If a
Participant's surviving Spouse dies before the date as of which payment of the
Qualified Preretirement Survivor Annuity is to commence to such Spouse, no
Qualified Preretirement Survivor Annuity shall be payable hereunder.

Payment of a Qualified Preretirement Survivor Annuity shall continue to a
Participant's surviving Spouse for such Spouse's lifetime, the last monthly
payment being for the month in which the Spouse's death occurs.

For purposes of this Article, a Participant's “earliest retirement age” means
the earliest age at which the Participant could have elected to commence
retirement benefits under the Plan if he had survived, but based on his years of
Service on his date of death.

10.5Non-Spouse Survivor Annuity

A Grandfathered Participant, who has a vested Accrued Benefit, and who does not
have a Spouse who is entitled to a Qualified Preretirement Survivor Annuity
hereunder may designate a non-Spouse Beneficiary to receive a non-Spouse
survivor annuity hereunder in the event the Grandfathered Participant dies while
employed by an Employer or an Affiliated Company after becoming eligible for a
retirement benefit in accordance with the provisions of Section 5.1 or 6.1 or
after becoming Disabled. Such non-Spouse Beneficiary shall have the same
survivor rights as a surviving Spouse under Sections 10.3 and 10.4; provided,
however, that payment of the non-Spouse survivor annuity shall commence to such
non-Spouse Beneficiary within one year of the Grandfathered Participant's date
of death. Without the consent of his designated non-Spouse Beneficiary, such
Grandfathered Participant may revoke or change his designation at any time prior
to his Annuity Starting Date. If the Grandfathered Participant's designated
non-Spouse Beneficiary should die prior to the commencement of a non-Spouse
survivor annuity under this Section, no benefit shall be payable pursuant to the
provisions of this Article with respect to the deceased Grandfathered
Participant.

38



--------------------------------------------------------------------------------

ARTICLE XI
GENERAL PROVISIONS & LIMITATIONS REGARDING BENEFITS

11.1Suspension of Benefits

If a retired or former Employee is reemployed by an Employer or an Affiliated
Company prior to his Normal Retirement Date, any benefits payable to such
retired or former Employee under the Plan shall be suspended during the period
of such reemployment, unless such retired or former Employee is entitled to
receive a normal retirement benefit as provided in Section 5.1.

11.2Non-Alienation of Retirement Rights or Benefits

Except as provided in Code Section 401(a)(13)(B) (relating to qualified domestic
relations orders), Code Sections 401(a)(13)(C) and (D) (relating to offsets
ordered or required under a criminal conviction involving the Plan, a civil
judgment in connection with a violation or alleged violation of fiduciary
responsibilities under ERISA, or a settlement agreement between the Participant
and the Department of Labor in connection with a violation or alleged violation
of fiduciary responsibilities under ERISA), Section 1.401(a)-13(b)(2) of the
Treasury Regulations (relating to Federal tax levies), or as otherwise required
by law, no benefit under the Plan at any time shall be subject in any manner to
anticipation, alienation, assignment (either at law or in equity), encumbrance,
garnishment, levy, execution, or other legal or equitable process; and no person
shall have the power in any manner to anticipate, transfer, assign (either at
law or in equity), alienate or subject to attachment, garnishment, levy,
execution, or other legal or equitable process, or in any way encumber his
benefits under the Plan, or any part thereof, and any attempt to do so shall be
void.

11.3Payment of Benefits to Others

If any person to whom a retirement benefit is payable is unable to care for his
affairs because of illness or accident, any payment due (unless prior claim
therefore shall have been made by a duly qualified guardian or other legal
representative) may be paid to the Spouse, parent, brother or sister, or any
other individual deemed by the Administrator to be maintaining or responsible
for the maintenance of such person. The monthly payment of a retirement benefit
to a person for the month in which he dies shall, if not paid to such person
prior to his death, be paid to his Spouse, parent, brother, sister, or estate as
the Administrator shall determine. Any payment made in accordance with the
provisions of this Section shall be a complete discharge of any liability of the
Plan with respect to the benefit so paid.

11.4Payment of Small Benefits; Deemed Cash out

With respect to distributions made on and after March 28, 2005, if the
Actuarially Equivalent present value of any retirement benefit payable under
Section 5.1, 6.1, 7.2, or 8.1 or any survivor benefit is $1,000 or less, such
Actuarially Equivalent present value shall be paid to the Participant, or his
Beneficiary, if applicable, in a single sum payment, in lieu of all other
benefits under the Plan, as soon as practicable following the date of the
Participant's retirement, death, or other termination of employment and he shall
cease to be a Participant under the Plan as of the date of such payment. With
respect to distributions made on and after the Effective Date but prior to March
28, 2005, the limit in the immediately preceding sentence was $5,000. For
distributions made prior

39



--------------------------------------------------------------------------------

to March 22, 1999, the Actuarially Equivalent present value of a benefit shall
be deemed to exceed $5,000 if the Actuarially Equivalent present value of the
benefit exceeded such amount at the time of any prior distribution.

If a former Participant is reemployed, any retirement benefit to which he may
become entitled because of his subsequent retirement or termination of
employment shall be reduced to its Actuarial Equivalent to reflect the value of
any single sum payment made to him hereunder or under the provisions of Section
7.5 or 9.2.

If the nonforfeitable Accrued Benefit of a Participant is zero, such Participant
shall be deemed to have received distribution of his entire vested Accrued
Benefit under the Plan, in lieu of all other benefits under the Plan, as of the
date of his termination of employment with his Employer and all Affiliated
Companies and he shall cease to be a Participant under the Plan as of such date.

A distribution hereunder is deemed to be made because of a Participant's
retirement or termination of employment if it is made before the end of the
second Plan Year following the Plan Year in which such retirement or termination
occurred.

11.5Direct Rollovers

Notwithstanding any other provision of the Plan to the contrary, in lieu of
receiving a single sum payment as provided in Section 9.2 or Section 11.5, a
"qualified distributee" may elect in writing, in accordance with rules
prescribed by the Sponsor, to have any portion or all of such payment that is an
"eligible rollover distribution" paid directly by the Plan to the "eligible
retirement plan" designated by the "qualified distributee"; provided, however,
that this provision shall not apply if the total distribution is less than $200
and that a "qualified distribute” may not elect this provisions with respect to
any partial distribution that is less than $500. Any such payment by the Plan to
another "eligible retirement plan" shall be a direct rollover. For purposes of
this Section, the following terms have the following meanings:

(a)Effective for distributions made after December 31, 2001, an "eligible
retirement  plan" means an individual retirement account described in Code
Section 408(a), an individual retirement annuity described in Code Section
408(b), an annuity plan described in Code Section 403(a), a qualified trust
described in Code Section 401(a) that accepts rollovers, an annuity contract
described in Code Section 403(b), and an eligible plan under Code Section 457(b)
that is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision; provided that any such
403(b) annuity contract or 457 plan agrees to separately account for the
rollover. Effective for distributions made after December 31, 2007, an eligible
retirement plan includes an individual retirement account described in Code
Section 408A (a “Roth IRA”).

(b)An "eligible rollover distribution" means any distribution of all or any
portion of a Participant's Accrued Benefit or a distribution of all or any
portion of a survivor benefit under Article X; provided, however, that an
eligible rollover distribution does not include: any distribution that is one of
a series of substantially equal periodic payments made not less frequently than
annually for the life or life

40



--------------------------------------------------------------------------------

expectancy of the qualified distributee or the joint lives or joint life
expectancies of the qualified distributee and the qualified distributee's
designated beneficiary, or for a specified period of ten years or more; and any
distribution to the extent such distribution is required under Code Section
401(a)(9).

(c)A "qualified distributee" means a Participant, his surviving Spouse, or his
Spouse or former Spouse who is an alternate payee under a qualified domestic
relations order, as defined in Code Section 414(P).

(d)Effective for distributions on and after January 1, 2009, a non-spouse
beneficiary who is a designated beneficiary under Section 9.3 shall also be a
“qualified distributee” but may elect a rollover only if it is a direct rollover
from this Plan to an individual retirement account such beneficiary establishes
for the purposes of receiving such distribution. For purposes of this paragraph
11.5(d) only, an indirect rollover, where the distribution is first paid to the
beneficiary and subsequently transferred by the beneficiary within sixty (60)
days to an individual retirement account, is not permitted.

11.6Limitations on Commencement

Notwithstanding any other provision of the Plan to the contrary, payment of a
Participant's retirement benefit shall commence not later than the earlier of:

(a)the 60th day after the end of the Plan Year in which occurs the Participant's
Normal Retirement Date, the tenth anniversary of the date on which he first
became a Participant, or the Participant's retirement or other termination of
employment, whichever is latest; or

(b)his Required Beginning Date.

Distributions required to commence under this Section shall be made in
accordance with Code Section 401(a)(9), Regulations issued thereunder, and the
provisions of Addendum A hereto.  If payment of a Participant's retirement
benefit does not commence until his Required Beginning Date, his Required
Beginning Date shall be considered his Annuity Starting Date for all purposes of
the Plan.

Subject to the requirements of Code Sections 401(a)(9) and 411(d)(6), no benefit
payments shall commence under the Plan until the Participant, or his surviving
Spouse, if applicable, makes written application therefore on a form
satisfactory to the Administrator. If the amount of a monthly retirement benefit
payable to a Participant cannot be determined for any reason (including lack of
information as to whether the Participant is still living or his marital status)
on the date payment of such benefit is to commence under this Section, payment
shall be made retroactively to such date no later than 60 days after the date on
which the amount of such monthly retirement benefit can be determined.

41



--------------------------------------------------------------------------------

ARTICLE XII
MAXIMUM RETIREMENT BENEFITS

12.1Applicability

The provisions of this Article XII are effective for limitation years ending
after December 31, 2001, but with respect only to Participants who have an Hour
of Service on or after the first day of the first limitation year ending after
December 31, 2001. The provisions of this Article XII shall, in all events,
comply with the provisions of Code Section 415 and Treasury Regulations
published pursuant to such Code Section on April 5, 2007, the provisions of
which are specifically incorporated herein by reference; to the extent any
portion of this Article XII conflicts with such Regulations, the provisions of
the Regulations shall govern, effective January 1, 2008.

12.2Definitions

For purposes of this Article, the following terms have the following meanings.

(a)An "affiliated employer" means any corporation or business, other than an
Employer, which would be aggregated with an Employer for a relevant purpose
under Code Section 414 as modified by Code Section 415(h).

(b)A Participant's "annual benefit" means a benefit that is payable annually in
the form of a "Straight Life Annuity." Except as provided below, where a benefit
is payable in a form other than a "Straight Life Annuity," the benefit shall be
adjusted to an actuarially equivalent "Straight Life Annuity" that begins at the
same time as such other form of benefit and is payable on the first day of each
month, before applying the limitations of this Article. For a Participant who
has or will have distributions commencing at more than one Annuity Starting
Date, the "Annual Benefit" shall be determined as of each such Annuity Starting
Date (and shall satisfy the limitations of this Article as of each such date),
actuarially adjusting for past and future distributions of benefits commencing
at the other Annuity Starting Dates. For this purpose, the determination of
whether a new Annuity Starting Date has occurred shall be made without regard to
Regulations Section 1.401(a)-20, Q&A 10(d), and with regard to Regulations
Section 1.415(b)1(b)(1)(iii)(B) and (C).

No actuarial adjustment to the benefit shall be made for (a) survivor benefits
payable to a surviving spouse under a qualified joint and survivor annuity to
the extent such benefits would not be payable if the Participant’s benefit were
paid in another form; (b) benefits that are not directly related to retirement
benefits (such as a qualified disability benefit, preretirement incidental death
benefits, and postretirement medical benefits); or (c) the inclusion in the form
of benefit of an automatic benefit increase feature, provided the form of
benefit is not subject to Code Section 417(e)(3) and would otherwise satisfy the
limitations of this Article, and the Plan provides that the amount payable under
the form of benefit in any "Limitation Year" shall not exceed the limits of this
Article applicable at the Annuity Starting Date, as increased in subsequent
years pursuant to Code Section 415(d). For this purpose, an automatic benefit
increase feature is included in a form

42



--------------------------------------------------------------------------------

of benefit if the form of benefit provides for automatic, periodic increases to
the benefits paid in that form.

The determination of the "Annual Benefit" shall take into account Social
Security supplements described in Code Section 411(a)(9) and benefits
transferred from another defined benefit plan, other than transfers of
distributable benefits pursuant Regulations Section 1.411(d)-4, Q&A-3(c), but
shall disregard benefits attributable to Employee contributions or rollover
contributions.

Effective for distributions in Plan Years beginning after December 31, 2003, the
determination of actuarial equivalence of forms of benefit other than a
"Straight Life Annuity" shall be made in accordance with (1) or (2) below.

(1)Benefit forms not subject to Code Section 417(e)(3). The "Straight Life
Annuity" that is actuarially equivalent to the Participant’s form of benefit
shall be determined under this subsection (1) if the form of the Participant’s
benefit is either (a) a nondecreasing annuity (other than a "Straight Life
Annuity") payable for a period of not less than the life of the Participant (or,
in the case of a qualified pre-retirement survivor annuity, the life of the
surviving spouse), or (b) an annuity that decreases during the life of the
Participant merely because of (1) the death of the survivor annuitant (but only
if the reduction is not below 50% of the benefit payable before the death of the
survivor annuitant), or (2) the cessation or reduction of Social Security
supplements or qualified disability payments (as defined in Code Section
401(a)(11)).
(i)"Limitation Years" beginning before July 1, 2007. For "Limitation Years"
beginning before July 1, 2007, the actuarially equivalent "Straight Life
Annuity" is equal to the annual amount of the "Straight Life Annuity" commencing
at the same Annuity Starting Date that has the same actuarial present value as
the Participant’s form of benefit computed using whichever of the following
produces the greater annual amount: (I) the interest rate and mortality table
(or other tabular factor) specified in the Plan for adjusting benefits in the
same form; and (II) 5% interest rate assumption and the applicable mortality
table defined in the Plan for that Annuity Starting Date.
(ii)"Limitation Years" beginning on or after July 1, 2007. For "Limitation
Years" beginning on or after July 1, 2007, the actuarially equivalent "Straight
Life Annuity" is equal to the greater of (I) the annual amount of the "Straight
Life Annuity" (if any) payable to the Participant under the Plan commencing at
the same Annuity Starting Date as the Participant’s form of benefit; and (II)
the annual amount of the "Straight Life Annuity" commencing at the same Annuity
Starting Date that has the same actuarial present value as the Participant’s
form of benefit, computed using a 5% interest

43



--------------------------------------------------------------------------------

rate assumption and the applicable mortality table defined in the Plan for that
Annuity Starting Date.
(2)Benefit Forms Subject to Code Section 417(e)(3). The "Straight Life Annuity"
that is actuarially equivalent to the Participant’s form of benefit shall be
determined under this paragraph if the form of the Participant’s benefit is
other than a benefit form described in Section 12.2(b)(1) above. In this case,
the actuarially equivalent "Straight Life Annuity" shall be determined as
follows:
(i)Annuity Starting Date in Plan Years Beginning After 2005. If the Annuity
Starting Date of the Participant’s form of benefit is in a Plan Year beginning
after 2005, the actuarially equivalent "Straight Life Annuity" is equal to the
greatest of (I) the annual amount of the "Straight Life Annuity" commencing at
the same Annuity Starting Date that has the same actuarial present value as the
Participant’s form of benefit, computed using the interest rate and mortality
table (or other tabular factor) specified in the Plan for adjusting benefits in
the same form; (II) the annual amount of the "Straight Life Annuity" commencing
at the same Annuity Starting Date that has the same actuarial present value as
the Participant’s form of benefit, computed using a 5.5 percent interest rate
assumption and the applicable mortality table defined in the Plan; and (III) the
annual amount of the "Straight Life Annuity" commencing at the same Annuity
Starting Date that has the same actuarial present value as the Participant’s
form of benefit, computed using the applicable interest rate and applicable
mortality table defined in the Plan, divided by 1.05.
(ii)Annuity Starting Date in Plan Years Beginning in 2004 or 2005. If the
Annuity Starting Date of the Participant’s form of benefit is in a Plan Year
beginning in 2004 or 2005, except as provided in the transition rule of (iii)
below, the actuarially equivalent "Straight Life Annuity" is equal to the annual
amount of the "Straight Life Annuity" commencing at the same annuity starting
date that has the same actuarial present value as the Participant’s form of
benefit, computed using whichever of the following produces the greater annual
amount: (I) the interest rate and mortality table (or other tabular factor)
specified in the Plan for adjusting benefits in the same form; and (II) a 5.5%
interest rate assumption and the applicable mortality table defined in the Plan.

(c)The "defined benefit compensation limitation" means 100 percent of a
Participant's average 415 Compensation for his high three years. Average 415
Compensation for the Participant’s high three years means the average 415
Compensation for the three consecutive calendar years of service (or, if the
Participant has fewer than three consecutive calendar years of service, the
Participant’s longest consecutive period

44



--------------------------------------------------------------------------------

of service, including fractions of years, but not less than one year) with the
Employer that produces the highest average. A Participant’s 415 Compensation for
a calendar year of service shall not include compensation in excess of the
limitation under Code Section 401(a)(17) that is in effect for the calendar year
in which such year of service begins.

(d)The "defined benefit dollar limitation" means $160,000, as adjusted,
effective January 1 of each year, under Code Section 415(d) in such manner as
the Secretary shall prescribe, and payable in the form of a straight life
annuity. A limitation as adjusted under Code Section 415(d) will apply to
"limitation years" ending with or within the calendar year for which the
adjustment applies.

(e)"Defined benefit plan" has the meaning given such term in Code Section
415(k).

(f)The "limitation year" means the Plan Year.

(g)A Participant's "old law benefit" means his Accrued Benefit under the Plan as
of the last day of the "limitation year" beginning in 1999 (the "freeze date"),
determined without regard to any amendment adopted after the "freeze date".

(h)The “maximum permissible benefit” means the lesser of the "Defined Benefit
Dollar Limitation" or the "Defined Benefit Compensation Limitation" (both
adjusted where required, as provided below).

(1)Adjustment for Less Than 10 Years of Participation or Service: If the
Participant has less than 10 years of participation in the Plan, the "Defined
Benefit Dollar Limitation" shall be multiplied by a fraction -- (i) the
numerator of which is the number of "Years of Participation" in the Plan (or
part thereof, but not less than one year), and (ii) the denominator of which is
ten (10). In the case of a Participant who has less than ten Years of Service
with the Employer, the "Defined Benefit Compensation Limitation" shall be
multiplied by a fraction -- (i) the numerator of which is the number of "Years
of Service" with the Employer (or part thereof, but not less than one year), and
(ii) the denominator of which is ten (10).
(2)Adjustment of "Defined Benefit Dollar Limitation" for Benefit Commencement
Before Age 62 or after Age 65: Effective for benefits commencing in "Limitation
Years" ending after December 31, 2001, the "Defined Benefit Dollar Limitation"
shall be adjusted if the Annuity Starting Date of the Participant’s benefit is
before age 62 or after age 65. If the Annuity Starting Date is before age 62,
the "Defined Benefit Dollar Limitation" shall be adjusted under Section
12.2(h)(2)(i), as modified by Section 12.2(h)(2)(iii). If the Annuity Starting
Date is after age 65, the "Defined Benefit Dollar Limitation" shall be adjusted
under Section 12.2(h)(2)(ii), as modified by Section 12.2(h)(2)(iii).
(i)Adjustment of "Defined Benefit Dollar Limitation" for Benefit Commencement
Before Age 62:

45



--------------------------------------------------------------------------------

(I)"Limitation Years" Beginning Before July 1, 2007. If the Annuity Starting
Date for the Participant’s benefit is prior to age 62 and occurs in a
"Limitation Year" beginning before July 1, 2007, the "Defined Benefit Dollar
Limitation" for the Participant’s Annuity Starting Date is the annual amount of
a benefit payable in the form of a "Straight Life Annuity" commencing at the
Participant’s Annuity Starting Date that is the actuarial equivalent of the
"Defined Benefit Dollar Limitation" (adjusted under Section 12.2(h)(1) for years
of participation less than ten (10), if required) with actuarial equivalence
computed using whichever of the following produces the smaller annual amount:
(1) the interest rate and mortality table (or other tabular factor) specified in
the Plan; or (2) a five-percent (5%) interest rate assumption and the applicable
mortality table as defined in the Plan.
(II)"Limitation Years" Beginning on or After July 1, 2007.
(A)Plan Does Not Have Immediately Commencing "Straight Life Annuity" Payable at
both Age 62 and the Age of Benefit Commencement. If the Annuity Starting Date
for the Participant’s benefit is prior to age 62 and occurs in a "Limitation
Year" beginning on or after July 1, 2007, and the Plan does not have an
immediately commencing "Straight Life Annuity" payable at both age 62 and the
age of benefit commencement, the "Defined Benefit Dollar Limitation" for the
Participant’s Annuity Starting Date is the annual amount of a benefit payable in
the form of a "Straight Life Annuity" commencing at the Participant’s Annuity
Starting Date that is the actuarial equivalent of the "Defined Benefit Dollar
Limitation" (adjusted under Section 12.2(h)(1) for years of participation less
than ten (10), if required) with actuarial equivalence computed using a
five-percent (5%) interest rate assumption and the applicable mortality table
for the Annuity Starting Date as defined in the Plan (and expressing the
Participant’s age based on completed calendar months as of the Annuity Starting
Date).
(B)Plan Has Immediately Commencing "Straight Life Annuity" Payable at both Age
62 and the Age of Benefit Commencement. If the Annuity Starting Date for the
Participant’s benefit is prior to age 62 and occurs in a "Limitation Year"
beginning on or after July 1, 2007, and the Plan has an immediately

46



--------------------------------------------------------------------------------

commencing "Straight Life Annuity" payable at both age 62 and the age of benefit
commencement, the "Defined Benefit Dollar Limitation" for the Participant’s
Annuity Starting Date is the lesser of the limitation determined under Section
12.2(h)(2)(i)(II)(A) and the "Defined Benefit Dollar Limitation" (adjusted under
Section 12.2(h)(1) for years of participation less than ten (10), if required)
multiplied by the ratio of the annual amount of the immediately commencing
"Straight Life Annuity" under the Plan at the Participant’s Annuity Starting
Date to the annual amount of the immediately commencing "Straight Life Annuity"
under the Plan at age 62, both determined without applying the limitations of
this article.
(ii)Adjustment of "Defined Benefit Dollar Limitation" for Benefit Commencement
After Age 65:

(I)

"Limitation Years" Beginning Before July 1, 2007. If the Annuity Starting Date
for the Participant’s benefit is after age 65 and occurs in a Limitation Year
beginning before July 1, 2007, the "Defined Benefit Dollar Limitation" for the
Participant’s Annuity Starting Date is the annual amount of a benefit payable in
the form of a "Straight Life Annuity" commencing at the Participant’s Annuity
Starting Date that is the actuarial equivalent of the "Defined Benefit Dollar
Limitation" (adjusted under Section 12.2(h)(1) for years of participation less
than ten (10), if required) with actuarial equivalence computed using whichever
of the following produces the smaller annual amount: (1) the interest rate and
mortality table (or other tabular factor) specified in the Plan; or (2) a
five-percent (5%) interest rate assumption and the applicable mortality table as
defined in the Plan.

(II) "Limitation Years" Beginning Before July 1, 2007.

(A)Plan Does Not Have Immediately Commencing "Straight Life Annuity" Payable at
both Age 65 and the Age of Benefit Commencement. If the annuity starting date
for the Participant’s benefit is after age 65 and occurs in a "Limitation Year"
beginning on or after July 1, 2007, and the Plan does not have an immediately
commencing "Straight Life Annuity" payable at both age 65 and the age of benefit
commencement, the "Defined Benefit Dollar Limitation" at the Participant’s
Annuity Starting

47



--------------------------------------------------------------------------------

Date is the annual amount of a benefit payable in the form of a "Straight Life
Annuity" commencing at the Participant’s Annuity Starting Date that is the
actuarial equivalent of the "Defined Benefit Dollar Limitation" (adjusted under
Section 12.2(h)(1)for years of participation less than 10, if required), with
actuarial equivalence computed using a 5% interest rate assumption and the
applicable mortality table for that Annuity Starting Date as defined in the Plan
(and expressing the Participant’s age based on completed calendar months as of
the Annuity Starting Date).
(B)Plan Has Immediately Commencing "Straight Life Annuity" Payable at both Age
65 and the Age of Benefit Commencement. If the Annuity Starting Date for the
Participant’s benefit is after age 65 and occurs in a "Limitation Year"
beginning on or after July 1, 2007, and the plan has an immediately commencing
"Straight Life Annuity" payable at both age 65 and the age of benefit
commencement, the "Defined Benefit Dollar Limitation" at the Participant’s
Annuity Starting Date is the lesser of the limitation determined under Section
12.2(h)(2)(ii)(II)(A) and the "Defined Benefit Dollar Limitation" (adjusted
under Section 12.2(h)(1) for years of participation less than ten (10), if
required) multiplied by the ratio of the annual amount of the adjusted
immediately commencing "Straight Life Annuity" under the Plan at the
Participant’s Annuity Starting Date to the annual amount of the adjusted
immediately commencing "Straight Life Annuity" under the Plan at age 65, both
determined without applying the limitations of this Article. For this purpose,
the adjusted immediately commencing "Straight Life Annuity" under the Plan at
the Participant’s Annuity Starting Date is the annual amount of such annuity
payable to the Participant, computed disregarding the Participant’s accruals
after age 65 but including actuarial adjustments even if those actuarial
adjustments are used to offset accruals; and the adjusted immediately commencing
"Straight Life Annuity" under the Plan at age 65 is the annual amount of such
annuity that would be payable under the Plan to a hypothetical Participant who
is age 65 and has the same accrued benefit as the Participant.

48



--------------------------------------------------------------------------------

(iii)Notwithstanding the other requirements of this Section 12.2(h)(2), no
adjustment shall be made to the "Defined Benefit Dollar Limitation" to reflect
the probability of a Participant’s death between the Annuity Starting Date and
age 62, or between age 65 and the Annuity Starting Date, as applicable, if
benefits are not forfeited upon the death of the Participant prior to the
Annuity Starting Date. To the extent benefits are forfeited upon death before
the Annuity Starting Date, such an adjustment shall be made. For this purpose,
no forfeiture shall be treated as occurring upon the Participant’s death if the
Plan does not charge Participants for providing a qualified preretirement
survivor annuity, as defined in Code Section 417(c), upon the Participant’s
death.

(i)“Compensation” as used in this Article XII shall mean “415 Compensation,”
which shall be compensation as defined in Treasury Regulation 1.415(c)-2(a) and
shall include regular pay after severance from employment, provided the
following requirements are satisfied:

(1)The payment is regular compensation for services during the Participant's
regular working hours, or compensation for services outside the Participant's
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments;
(2)The payment would have been paid to the Participant prior to a severance from
employment if the Participant had continued in employment with the Employer; and
(3)Such payments are made no later than the later of 21/2 months after severance
from employment or by the end of the Limitation Year that includes the date of
such severance from employment.

For this purpose, severance from employment means termination of employment with
the Employer maintaining the Plan. An Employee does not have a severance from
employment if, in connection with a change of employment, the Employee’s new
employer maintains the Plan with respect to the Employee.

12.3Maximum Limitation on Annual Benefits

Subject to the provisions of Section 12.4, the "aggregate annual retirement
benefit" accrued or payable to a Participant may not at any time within any
"limitation year" exceed the "maximum permissible benefit".



49



--------------------------------------------------------------------------------

12.4Exceptions

As permitted pursuant to Method 2 described in Q&A 14 of Revenue Ruling 98-1, in
no event will a Participant's "aggregate annual retirement benefit" be less than
the Participant's "old law benefit" limited under the provisions of Code Section
415, as in effect on December 7, 1994.  The Plan mortality and interest rate
factors for purposes of applying Code Section 415(b)(2)(B), (C), and (D) shall
be the mortality and interest rate factors in effect under the Plan as of
December 7, 1994, determined without regard to any amendment to the Plan that
was adopted after that date. If the interest rate factor under the Plan in
effect on December 7, 1994 is a variable interest rate, such variable interest
rate shall be the rate calculated on the date the Participant's benefit is being
determined, rather than the rate calculated on December 7, 1994. Notwithstanding
any other provision of this Section to the contrary, in no event will a
Participant's "old law benefit" exceed the Participant's total benefit (prior to
adjustment for compliance with Code Section 415) under the terms of the Plan in
effect after the "freeze date”.

12.5Manner of Reduction

If the Participant's "aggregate annual retirement benefit" exceeds the
limitations specified in this Article, the reduction in the amount of his
"annual retirement benefit" shall be equal to the amount by which his "aggregate
annual retirement benefit" exceeds the limitations of this Article multiplied by
a fraction, the numerator of which is his "annual retirement benefit"
(determined without regard to this Article) and the denominator of which is his
"aggregate annual retirement benefit" (determined without regard to the
limitations of this Article or any corresponding limitation in any other defined
benefit plan maintained by an Employer or any affiliated employer).

50



--------------------------------------------------------------------------------

ARTICLE XIII
PENSION FUND

13.1Pension Fund

The Pension Fund is maintained by the Funding Agent for the Plan under a Funding
Agreement with the Sponsor. Subject to the provisions of Title IV of ERISA,
benefits under the Plan shall be only such as can be provided by the assets of
the Pension Fund, and no liability for payment of benefits shall be imposed upon
the Employers or any Affiliated Company, or any of their officers, employees,
directors, or stockholders.

13.2Contributions by the Employers

So long as the Plan continues, contributions will be made by the Employers at
such times and in such amounts as the Sponsor in its sole discretion shall from
time to time determine, based on the advice of the Actuary and consistent with
the funding policy for the Plan. Subject to the provisions of Section 13.5, all
such contributions shall be delivered to the Funding Agent for deposit in the
Pension Fund. Participants shall make no contributions under the Plan.

13.3Expenses of the Plan

The expenses of administration of the Plan, including the expenses of the
Administrator and fees of the Funding Agent and any investment advisor, shall be
paid from the Pension Fund, unless the Sponsor or an Employer elects to make
payment.

13.4No Reversion

The Pension Fund shall be for the exclusive benefit of Participants and persons
claiming under or through them. All contributions pursuant to Section 13.2
hereof shall be based on the facts then understood by the Sponsor, shall be
conditioned upon the initial qualification of the Funding Agreement and Plan
under Code Sections 401 and 501(a), and, unless otherwise specified by the
Sponsor, shall be conditioned upon deductibility of the contributions under Code
Section 404 in the year for which such contributions were made. All such
contributions shall be irrevocable and such contributions as well as the Pension
Fund, or any portion of the principal or income thereof, shall never revert to
or inure to the benefit of the Employers or any Affiliated Company except that:

(a)the residual amounts specified in Article XVI may be returned to the
Employers;

(b)any contributions which are made under a mistake of fact may be returned to
the Employers within one year after the contributions were made;

(c)any contributions made for years during which the Funding Agreement and Plan
were not initially qualified under Code Sections 401 and 501(a) may be returned
to the Employers within one year after the date of denial of initial
qualification, but only if an application for determination was filed within the
period of time prescribed under ERISA Section 403(c)(2)(B); and

51



--------------------------------------------------------------------------------

(d)any contributions, which are not, in whole or in part, deductible under Code
Section 404 for the year for which they were made, may to the extent such
contributions were not so deductible, be returned to the Employers within one
year after the disallowance of the deduction.

The Sponsor shall determine, in its sole discretion, whether the contributions
described above, other than the residual amounts described in paragraph (a),
shall be returned to an Employer. If any such contributions are to be returned,
the Sponsor shall so direct the Funding Agent, in writing, no later than ten
days prior to the last day upon which they may be returned.

13.5Forfeitures Not to Increase Benefits

Any forfeitures arising from the termination of employment or death of an
Employee, or for any other reason, shall be used to reduce Employer
contributions to the Pension Fund, and shall not be applied to increase the
benefits any Participant otherwise would receive under the Plan at any time
prior to the termination of the Plan.

13.6Change of Funding Medium

The Sponsor shall have the right to change at any time the means through which
benefits under the Plan shall be provided. No such change shall constitute a
termination of the Plan or result in the diversion to the Employers of any funds
previously contributed in accordance with the Plan.

52



--------------------------------------------------------------------------------

ARTICLE XIV
ADMINISTRATION

14.1Authority of the Sponsor

The Sponsor, which shall be the administrator for purposes of ERISA and the plan
administrator for purposes of the Code, shall have all the powers and authority
expressly conferred upon it herein and further shall have the sole discretionary
right, authority, and power to interpret and construe the Plan, and to determine
any disputes arising thereunder, subject to the provisions of Section 14.3. In
exercising such powers and authority, the Sponsor at all times shall exercise
good faith, apply standards of uniform application, and refrain from arbitrary
action. The Sponsor may employ such attorneys, agents, and accountants as it may
deem necessary or advisable to assist it in carrying out its duties hereunder.
The Sponsor shall be a "named fiduciary" as that term is defined in ERISA
Section 402(a)(2). The Sponsor may:

(a)allocate any of the powers, authority, or responsibilities for the operation
and administration of the Plan (other than trustee responsibilities as defined
in ERISA Section 405(c)(3)) among named fiduciaries; and

(b)designate a person or persons other than a named fiduciary to carry out any
of such powers, authority, or responsibilities;

except that no allocation by the Sponsor of, or designation by the Sponsor with
respect to, any of such powers, authority, or responsibilities to another named
fiduciary or a person other than a named fiduciary shall become effective unless
such allocation or designation shall first be accepted by such named fiduciary
or other person in a writing signed by it and delivered to the Sponsor.

14.2Action of the Sponsor

Any act authorized, permitted, or required to be taken by the Sponsor under the
Plan, which has not been delegated in accordance with Section 14.1, may be taken
by a majority of the members of the board of directors of the Sponsor, either by
vote at a meeting, or in writing without a meeting or by the employee or
employees of the Sponsor designated by the board of directors to carry out such
acts on behalf of the Sponsor. All notices, advice, directions, certifications,
approvals, and instructions required or authorized to be given by the Sponsor
under the Plan shall be in writing and signed by either (i) a majority of the
members of the board of directors of the Sponsor, or by such member or members
as may be designated by an instrument in writing, signed by all the members
thereof, as having authority to execute such documents on its behalf, or (ii)
the employee or employees of the Sponsor who have the authority to act on behalf
of the Sponsor.

14.3Claims Review Procedure

Whenever the Administrator decides for whatever reason to deny, whether in whole
or in part, a claim for benefits filed by any person (hereinafter referred to as
the "claimant"), the Administrator shall transmit to the claimant a written
notice of its decision, which notice shall be written in a manner calculated to
be understood by the claimant and shall contain a statement of (i) the specific
reasons for the denial of the claim, (ii) specific reference to pertinent Plan
provisions on which the denial is based, and (iii) a description of any
additional material or information necessary for the

53



--------------------------------------------------------------------------------

claimant to perfect the claim and an explanation of why such information is
necessary. The notice shall also include a statement advising the claimant that,
within 60 days of the date on which he receives such notice, he may obtain
review of the decision of the Administrator in accordance with the procedures
hereinafter set forth.

Within the 60-day period beginning on the date the claimant receives notice
regarding disposition of his claim, the claimant or his authorized
representative may request that the claim denial be reviewed by filing with the
Administrator a written request therefor, which request shall contain the
following information:

(a)the date on which the claimant's request was filed with the Administrator
provided that the date on which the claimant's request for review was in fact
filed with the Administrator shall control in the event that the date of the
actual filing is later than the date stated by the claimant pursuant to this
paragraph;

(b)the specific portions of the denial of his claim which the claimant requests
the Administrator to review;

(c)a statement by the claimant setting forth the basis upon which he believes
the Administrator should reverse its previous denial of his claim for benefits
and accept his claim as made; and

(d)any written material (offered as exhibits) which the claimant desires the
Administrator to examine in its consideration of his position as stated pursuant
to paragraph (c) of this Section.

Within 60 days of the date determined pursuant to paragraph (a) of this Section
(or, if special circumstances require an extension, within 120 days of that
date; provided that the delay and the reasons for the delay are communicated to
the claimant within the initial 60-day period), the Administrator shall conduct
a full and fair review of its decision denying the claimant's claim for benefits
and shall render its written decision on review to the claimant. The
Administrator's decision on review shall be written in a manner calculated to be
understood by the claimant and shall specify the reasons and Plan provisions
upon which the Administrator's decision was based.

14.4Qualified Domestic Relations Orders

The Administrator shall establish reasonable procedures to determine the status
of domestic relations orders and to administer distributions under domestic
relations orders which are deemed to be qualified orders. Such procedures shall
be in writing and shall comply with the provisions of Code Section 414(p) and
regulations issued thereunder.

14.5Indemnification

In addition to whatever rights of indemnification the members of the board of
directors of the Sponsor or any employee or employees to whom any power,
authority, or responsibility is delegated pursuant to Section 14.2, may be
entitled under the articles of incorporation, regulations, or bylaws of the
Sponsor, under any provision of law, or under any other agreement, the Sponsor
shall satisfy any liability actually and reasonably incurred by any such person
or persons, including

54



--------------------------------------------------------------------------------

expenses, attorneys' fees, judgments, fines, and amounts paid in settlement
(other than amounts paid in settlement not approved by the Sponsor), in
connection with any threatened, pending, or completed action, suit, or
proceeding which is related to the exercise or failure to exercise by such
person or persons of any of the powers, authority, responsibilities, or
discretion as provided under the Plan and the Funding Agreement, or reasonably
believed by such person or persons to be provided thereunder, and any action
taken by such person or persons in connection therewith, unless the same is
judicially determined to be the result of such person's or persons' gross
negligence or willful misconduct.

14.6Actions Binding

Subject to the provisions of Section 14.3, any action taken by the Sponsor which
is authorized, permitted, or required under the Plan shall be final and binding
upon the Employers, the Funding Agent, all persons who have or who claim an
interest under the Plan, and all third parties dealing with the Employers or the
Funding Agent.

55



--------------------------------------------------------------------------------

ARTICLE XV
ADOPTION BY OTHER ENTITIES

15.1Adoption by Affiliated Companies

An Affiliated Company that is not an Employer may, with the consent of the
Sponsor, adopt the Plan and become an Employer hereunder by causing an
appropriate written instrument evidencing such adoption to be executed in
accordance with the requirements of its organizational authority. Any such
instrument shall specify the effective date of the adoption. Unless otherwise
specified in the adoption instrument, for purposes of computing the Service and
Average Annual Earnings of an Employee who is in the employ of the Employer on
the effective date of the adoption, employment with and compensation from the
Employer before the effective date of the adoption shall be treated as
employment with and Earnings from an Employer. Unless otherwise specifically
provided in the adoption instrument, for purposes of computing the Credited
Service of an Employee, only employment with the Employer for periods on or
after the effective date of the adoption shall be treated as employment with an
Employer. Any Employer shall undertake to contribute its appropriate share, as
determined by the Sponsor, of any contributions made to the Funding Agent
hereunder. Notwithstanding the foregoing, however, any adoption of the Plan by
an Employer shall be subject to the receipt of a determination from the Internal
Revenue Service to the effect that with respect to such Employer the Plan meets
the requirements for qualification under Code Section 401(a), and, should an
adverse determination be issued by the Internal Revenue Service, the adoption of
the Plan by said Employer shall be null and void and of no effect whatsoever.

15.2Effective Plan Provisions

An Employer who adopts the Plan shall be bound by the provisions of the Plan in
effect at the time of the adoption and as subsequently in effect because of any
amendment to the Plan.

56



--------------------------------------------------------------------------------

ARTICLE XVI
AMENDMENT & TERMINATION OF PLAN

16.1Sponsor's Right of Amendment

The Sponsor reserves the right at any time and from time to time, by means of a
written instrument executed in the name of the Sponsor by its duly authorized
representatives, to amend or modify the Plan and, to the extent provided
therein, to amend or modify the Funding Agreement. No pension or other benefit
granted prior to the time of any amendment or modification of the Plan shall be
reduced, suspended, or discontinued as a result thereof, except to the extent
necessary to enable the Plan to meet the requirements for qualification under
the Code or the requirements of any governmental authority. Moreover, no such
action shall operate to recapture for the Employers any contributions made to
the Pension Fund, except as provided in Section 13.4 or Section 16.7.  

Effective August 9, 2006, no amendment to this Plan shall retroactively decrease
a Participant’s accrued benefit or otherwise retroactively place greater
restrictions or conditions on a Participant’s rights to Code Section 411(d)(6)
protected benefits, even if the amendment adds a restriction or condition that
is otherwise permitted under Code Section 411(a), unless otherwise permitted
under Treasury Regulations Sections 1.411(d)-3 or 1.411(d)-4. An optional form
of benefit hereunder may be eliminated prospectively by an amendment to the Plan
provided that such amendment satisfies the requirements of Treasury Regulations
Sections 1.411(d)-3 or 1.411(d)-4.

16.2Termination of the Plan

The Sponsor reserves the right, by means of a written instrument executed in the
name of the Sponsor by its duly authorized representatives, at any time to
terminate the Plan. In the event of termination, no further benefits shall
accrue, no further contributions shall be made, except as may be required under
Title IV of ERISA or Code Section 412, and all assets remaining in the Pension
Fund, after provision has been made for payment of the expenses of
administration and liquidation in connection with the termination, shall be
allocated by the Funding Agent upon the advice of the Actuary, among the
Participants and Beneficiaries of the Plan, in the following manner and order of
precedence:

(a)In the case of benefits payable as an annuity,

(1)in the case of the benefit of a Participant or Beneficiary which was in pay
status as of the beginning of the three-year period ending on the termination
date of the Plan, to each such benefit, based on the provisions of the Plan (as
in effect during the five-year period ending on such date) under which such
benefit would be the least; and
(2)in the case of a Participant's or Beneficiary's benefit (other than a benefit
described in subparagraph (1) of this paragraph) which would have been in pay
status as of the beginning of such three-year period if the Participant had
retired prior to the beginning of such three-year period and if his benefits had
commenced (in the normal form of annuity under the Plan) as of the beginning of
such period, to each such benefit based on the provisions

57



--------------------------------------------------------------------------------

of the Plan (as in effect during the five-year period ending on such date) under
which such benefit would be the least.

For purposes of subparagraph (1) of this paragraph, the lowest benefit in pay
status during a three-year period shall be considered the three-year benefit in
pay status for such period.

(b)Next,

(1)to all other benefits, if any, of individuals under the Plan guaranteed under
Title IV of ERISA (determined without regard to ERISA Section 4022(b)(5)); and
(2)to the additional benefits, if any, which would be determined under
subparagraph (1) of this paragraph if ERISA Section 4022(b)(6) did not apply.

For purposes of this paragraph, ERlSA Section 4021 shall be applied without
regard to subsection (c) thereof.

(c)Next, to all nonforfeitable benefits under the Plan.

(d)Last, to all other benefits under the Plan.

Notwithstanding any other provision of the Plan to the contrary, other than
Sections 16.3 through 16.8, the amount allocated to any Participant under this
Section 16.2 shall be fully vested and nonforfeitable. The Sponsor shall furnish
all information reasonably required for the purposes of making such allocations.
The Funding Agent shall implement the allocations determined under this Section
among the persons for whose benefit such allocations are made through
distribution of the assets of the Pension Fund, through application of the
amounts allocated to the purchase from an insurance company of immediate or
deferred annuities, or through creation of one or more new funds for the purpose
of distributing the assets of the Pension Fund (to the extent so allocated), or
by a combination of the foregoing.

16.3Adjustment of Allocation

The amount allocated under any paragraph of Section 16.2 with respect to any
benefit shall be properly adjusted for any allocations of assets with respect to
that benefit under a prior paragraph of Section 16.2.

16.4Assets Insufficient for Allocation

If the assets available for allocation under any paragraph of Section 16.2
(other than paragraphs (c) and (d)) are insufficient to satisfy in full the
benefits of all individuals which are described in that paragraph, the assets
shall be allocated pro rata among such individuals on the basis of the present
value (as of the date of termination of the Plan) of their respective benefits
described in that paragraph.

58



--------------------------------------------------------------------------------

16.5Assets Insufficient for Allocation Under Paragraph (c) of Section 16.2

This Section applies if the assets available for allocation under paragraph (c)
of Section 16.2 are not sufficient to satisfy in full the benefits of
individuals described in such paragraph.

(a)If this Section applies, except as provided in paragraph (b), the assets
shall be allocated to the benefits of individuals described in paragraph (c) of
Section 16.2 on the basis of the benefits of individuals which would have been
described in such paragraph under the Plan as in effect at the beginning of the
five-year period ending on the date of termination of the Plan.

(b)If the assets available for allocation under paragraph (a) of this Section
are sufficient to satisfy in full the benefits described in such paragraph
(without regard to this paragraph (b)), then for purposes of paragraph (a),
benefits of individuals described in such paragraph shall be determined on the
basis of the Plan as amended by the most recent Plan amendment effective during
such five-year period under which the assets available for allocation are
sufficient to satisfy in full the benefits of individuals described in paragraph
(a), and any assets remaining to be allocated under such paragraph (a) on the
basis of the Plan as amended by the next succeeding Plan amendment effective
during such period.

16.6Allocations Resulting in Discrimination

If the Secretary of the Treasury determines that the allocation made pursuant to
this Article (without regard to this Section) results in discrimination
prohibited by Code Section 401(a)(4), then the assets allocated under paragraphs
(b)(2), (c), and (d) of Section 16.2 shall be reallocated to the extent
necessary to prevent the disqualification of the Plan (or any trust or annuity
contract under the Plan) under Code Section 401(a).

16.7Residual Assets

Subject to the provisions of Section 16.10, any residual assets of the Plan
shall be distributable to the Employers if:

(a)all liabilities of the Plan to Participants and their beneficiaries have been
satisfied; and

(b)the distribution does not contravene any provision of law.

16.8Meanings of Terms

The terms used in Sections 16.2 through 16.7 shall have, where required, the
same meaning as the same terms have as used in ERlSA Section 4044; provided,
however, that any term specifically defined in the Plan shall retain its meaning
as defined thereunder.

59



--------------------------------------------------------------------------------

16.9Payments by the Funding Agent

The Funding Agent shall make the payments specified in a written direction of
the Sponsor in accordance with the provisions of Section 16.2 until the same
shall be superseded by a further written direction. The obligation of the
Funding Agent to make any payment hereunder in all events shall be limited to
the amount of the Pension Fund at the time any such payment shall become due.

16.10Residual Assets Distributable to the Employers

Upon written notice from the Sponsor that any residual assets of the Plan are
distributable to the Employers in accordance with the provisions of Section
16.7, then the Funding Agent shall pay over such residual assets, or an amount
equal to the fair market value of that portion of such residual assets which are
not so paid, to the Employers; provided, however, that, under no circumstances
or conditions other than as set forth in this Section 16.10 and in Section 13.4,
shall any contribution of the Employers, or any portion of the proceeds or
avails thereof, ever revert, be paid, or inure to the benefit, directly or
indirectly, of the Employers or any Affiliated Company; nor shall any portion of
the principal or the income from the Pension Fund ever be used for or diverted
to any purpose other than for the exclusive benefit of Participants and persons
claiming under or through them pursuant to the Plan.

16.11Withdrawal of an Employer

Each Employer shall have the right to withdraw from the Plan by action in
accordance with its organizational authority, and by filing with the Sponsor
written notice thereof, in which event the Employer shall cease to be an
Employer for purposes of the Plan. An Employer shall be deemed automatically to
withdraw from the Plan in the event it completely discontinues contributions to
the Plan or it ceases to be an Affiliated Company.

If such withdrawal is for the purpose of establishing or merging with a separate
plan which meets the requirements for qualification under applicable provisions
of the Code, the portion of the assets of the Pension Fund which is applicable
to the withdrawing Employer, as determined by the Sponsor upon the advice of the
Actuary, on a fair and equitable basis, taking into account the contributions
made by the Employer, benefit payments made with respect to its Employees and
retired and former Employees, and other relevant factors, shall be transferred
to and become a part of the trust fund or other financing medium maintained in
connection with the separate plan, subject to the limitations on merger,
consolidation, or transfers of Plan assets set forth in Section 17.5.

60



--------------------------------------------------------------------------------

ARTICLE XVII
MISCELLANEOUS

17.1No Commitment as to Employment

Nothing contained herein shall be construed as a commitment or agreement on the
part of any person to continue his employment with his Employer, or as a
commitment on the part of his Employer to continue the employment, compensation,
or benefits of any person for any period, and all employees of an Employer shall
remain subject to discharge, layoff, or disciplinary action to the same extent
as if the Plan had never been put into effect.

17.2Claims of Other Persons

Nothing in the Plan or Funding Agreement shall be construed as giving any
Participant or any other person, firm, or corporation, any legal or equitable
right as against the Employers, their officers, employees, or directors, or as
against the Funding Agent, except such rights as are specifically provided for
in the Plan or Funding Agreement or hereafter created in accordance with the
terms and provisions of the Plan.

17.3Governing Law

Except as provided under Federal law, the provisions of the Plan shall be
governed by and construed in accordance with the laws of the State of Texas.

17.4Nonforfeitability of Benefits Upon Termination or Partial Termination

Notwithstanding any other provision of the Plan, in the event of the termination
or a partial termination of the Plan, including the complete discontinuation of
contributions to the Plan, the rights of all Employees who are affected by such
termination to benefits accrued to the date of such termination, to the extent
funded as of such date, shall be nonforfeitable.

17.5Merger, Consolidation, or Transfer of Plan Assets

The Plan shall not be merged or consolidated with any other plan, nor shall any
of its assets or liabilities be transferred to another plan, unless, immediately
after such merger, consolidation, or transfer of assets or liabilities, each
Participant in the Plan would receive a benefit under the Plan which is at least
equal to the benefit he would have received immediately prior to such merger,
consolidation, or transfer of assets or liabilities (assuming in each instance
that the Plan had then terminated).

If another qualified plan merges or consolidates with the Plan, notwithstanding
any other provision of the Plan to the contrary, the forms of payment and other
provisions that were available with respect to benefits accrued immediately
prior to the transfer or merger under such other qualified plan and that may not
be eliminated under Code Section 411(d)(6) shall continue to be available under
the Plan with respect to the benefit that the Participant would have received
immediately prior to such merger, consolidation or transfer of assets or
liabilities.

61



--------------------------------------------------------------------------------

17.6Funding Agreement

The Funding Agreement and the Pension Fund maintained thereunder shall be deemed
to be a part of the Plan as if fully set forth herein and the provisions of the
Funding Agreement are hereby incorporated by reference into the Plan.

17.7Benefit Offsets for Overpayments

If a Participant or Beneficiary receives benefits hereunder for any period in
excess of the amount of benefits to which he was entitled under the terms of the
Plan as in effect for such period, such overpayment shall be offset against
current or future benefit payments, as applicable, until such time as the
overpayment is entirely recouped by the Plan.

17.8Internal Revenue Requirements

Notwithstanding any other provision of the Plan to the contrary, to conform to
the requirements of U.S. Treasury Regulations, the benefit payable under the
Plan shall be subject to the following limitations:

(a)If the Plan is terminated, the benefit of any Highly Compensated Employee
shall be limited to a benefit that is nondiscriminatory under Code Section
401(a)(4).

(b)The annual payments in anyone year to any of the 25 Highly Compensated
Employees with the greatest compensation (hereinafter referred to as a
"restricted employee") in the current or any prior year shall not exceed an
amount equal to the payments that would be made on behalf of the restricted
employee under (1) a straight life annuity that is the Actuarial Equivalent of
the restricted employee's Accrued Benefit and other benefits to which the
restricted employee is entitled under the Plan (other than a Social Security
supplement), and (2) the amount of the payments the restricted employee is
entitled to receive under a Social Security supplement. For purposes of this
paragraph, "benefit" includes, among other benefits, loans in excess of the
amounts set forth in Code Section 72(p )(2)(A), any periodic income, any
withdrawal values payable to a living employee, and any death benefits not
provided for by insurance on the restricted employee's life. The foregoing
provisions of this paragraph shall not apply, however, if:

(1)After payment to a restricted employee of all benefits payable to the
restricted employee under the Plan, the value of Plan assets equals or exceeds
110 percent of the value of "current liabilities" as defined in Code Section
412(1)(7), (each value being determined as of the same date in accordance with
applicable Treasury regulations);
(2)The value of the benefits payable under the Plan to or for a restricted
employee is less than one percent of the value of current liabilities before
distribution; or
(3)The value of benefits payable under the Plan to or for a restricted employee
does not exceed the amount described in Code Section 411(a)(11)(A).

62



--------------------------------------------------------------------------------

17.9Overall Permitted Disparity Limits

If an Employer or an Affiliated Company maintains another qualified plan, in no
event shall the "overall permitted disparity limits" of Internal Revenue Service
regulations Section 1.401(1)-5 be exceeded. The "annual" overall disparity limit
of Section 1.401(1)-5(b) shall not be exceeded if the “total annual disparity
fraction" determined as of the end of the Plan Year for each Participant who
accrues a benefit under the Plan for the Plan Year does not exceed one. An
Employee's "total annual disparity fraction" is the sum of the Employee's annual
disparity fractions under all qualified plans maintained by an Employer or an
Affiliated Company as determined under Internal Revenue Service regulations
Sections 1.401(l)-5(b)(3) through 1.401(l)-5(b)(8) for the plan year ending in
the current Plan Year.

The "cumulative" permitted disparity limit of Internal Revenue Service
regulations Section 1.401(1)-5(c) shall not be exceeded if a Participant's
"cumulative disparity fraction" does not exceed 35. A Participant's "cumulative
disparity fraction" is the sum of the Participant's "total annual disparity
fractions" attributable to the Participant's total years of service under all
plans maintained by an Employer or an Affiliated Company.

17.10Veterans Reemployment Rights

Notwithstanding any other provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service shall be
provided in accordance with Code Section 4l4(u).

63



--------------------------------------------------------------------------------

ARTICLE XVIII
TOP-HEAVY PROVISIONS

18.1Top-Heavy Plan Definitions

For purposes of this Article, the following terms have the following meanings.

(a)The "compensation" of an Employee means compensation as defined in Code
Section 415 and regulations issued thereunder. In no event, however, shall the
compensation of a Participant taken into account under the Plan for any Plan
Year exceed (1) $200,000 for Plan Years beginning prior to January 1, 1994, or
(2) $150,000 for Plan Years beginning on or after January 1, 1994. The
limitations set forth in the preceding sentence shall be subject to adjustment
annually as provided in Code Section 401(a)(17)(B) and Code Section 415(d);
provided, however, that the dollar increase in effect on January 1 of any
calendar year, if any, is effective for Plan Years beginning in such calendar
year.

(b)The "determination date" with respect to any Plan Year means the last day of
the immediately preceding Plan Year.

(c)Effective for Plan Years beginning after December 31, 2001, a "key employee"
means any Employee or former Employee (including any deceased Employee) who at
any time during the Plan Year that includes the "determination date" was an
officer of an Employer or an Affiliated Company having annual compensation
greater than $130,000 (as adjusted under Code Section 416(i)(l) for Plan Years
beginning after December 31, 2002), a five-percent owner of an Employer or an
Affiliated Company, or a one-percent owner of an Employer or an Affiliated
Company having annual compensation of more than $150,000. For this purpose,
annual compensation means compensation within the meaning of Code Section
415(c)(3). The determination of who is a "key employee" will be made in
accordance with Code Section 416(i)(l) and the applicable regulations and other
guidance of general applicability issued thereunder.

(d)A "non-key employee" means any Employee who is not a key employee.

(e)A "permissive aggregation group" means those plans included in an Employer's
required aggregation group together with any other plan or plans of the Employer
or an Affiliated Company so long as the entire group of plans would continue to
meet the requirements of Code Sections 401(a)(4) and 410.

(f)A "required aggregation group" means the group of tax-qualified plans
maintained by an Employer or an Affiliated Company consisting of each plan in
which a key employee participates and each other plan which enables a plan in
which a key employee participates to meet the requirements of Code Section 401
(a)(4) or Code Section 410, including any plan that terminated within the
five-year period ending on the relevant determination date.

64



--------------------------------------------------------------------------------

(g)The "testing period" means the period of consecutive years of service, not in
excess of five, during which an Employee has the greatest aggregate compensation
from his Employer, excluding, however, any year which ends in a Plan Year
beginning prior to January 1, 1984, as well as any Plan Year which begins after
the close of the last Plan Year in which the Plan was a top-heavy plan.

(h)A "top-heavy group" with respect to a particular Plan Year means a required
or permissive aggregation group if the sum, as of the determination date, of the
present value of the cumulative accrued benefits for key employees under all
defined benefit plans included in such group and the aggregate of the account
balances of key employees under all defined contribution plans included in such
group exceeds 60 percent of a similar sum determined for all employees covered
by the plans included in such group.

(i)A "top-heavy plan" with respect to a particular Plan Year means (i) in the
case of a defined benefit plan, a plan for which, as of the determination date,
the present value of the cumulative accrued benefits under the plan (within the
meaning of Code Section 416(g) and the regulations and rulings thereunder) for
key employees exceeds 60 percent of the present value of the cumulative accrued
benefits under the plan for all employees, with the present value of the
cumulative accrued benefits to be determined under the accrual method uniformly
used under all plans maintained by his Employer or, if no such method exists,
under the slowest accrual method permitted under the fractional accrual rate of
Code Section 411(b)(1)(c), (ii), in the case of a defined contribution plan, a
plan for which, as of the determination date, the aggregate of the accounts
(within the meaning of Code Section 416(g) and the regulations and rulings
thereunder) of key employees exceeds 60 percent of the aggregate of the accounts
of all participants covered under the plan, with the accounts valued as of the
most recent valuation date coinciding with or preceding the determination date,
and (iii) any plan included in a required aggregation group that is a top-heavy
group.

Effective for Plan Years beginning after December 31, 2001, the present values
of accrued benefits and the amounts of account balances of an Employee as of the
determination date shall be increased by the distributions made with respect to
the Employee under the Plan and any plan aggregated with the Plan under Code
Section 416(g)(2) during the one-year period ending on the determination date.
The preceding sentence shall also apply to distributions under a terminated plan
which, had it not been terminated, would have been aggregated with the Plan
under Code Section 416(g)(2)(A)(i). In the case of a distribution made for a
reason other than severance from employment, death, or disability, this
provision shall be applied by substituting "five-year period" for "one-year
period". The accrued benefits and accounts of any individual who has not
performed services for an Employer or an Affiliated Company during the one-year
period ending on the determination date shall not be taken into account.

Notwithstanding the foregoing, if a plan is included in a required or permissive
aggregation group which is not a top-heavy group, such plan shall not be a top-

65



--------------------------------------------------------------------------------

heavy plan. For purposes of this Article, the present value of the cumulative
accrued benefits under the Plan shall be determined as of the date Plan costs
for minimum funding purposes are computed, and shall be calculated using the
actuarial assumptions otherwise employed under the Plan for actuarial
valuations, except that the same actuarial assumptions shall be used for all
plans within a required or permissive aggregation group.

18.2Applicability of Top-Heavy Plan Provisions

Notwithstanding any other provision of the Plan to the contrary, if the Plan is
deemed to be a top-heavy plan for any Plan Year, the provisions contained in
this Article with respect to vesting and benefit accrual shall be applicable
with respect to such Plan Year. If the Plan is determined to be a top-heavy plan
and upon a subsequent determination date is determined no longer to be a
top-heavy plan, the vesting and benefit accrual provisions specified elsewhere
in the Plan shall again become applicable as of such subsequent determination
date; provided, however, that in the event such prior vesting provisions do
again become applicable, (i) the nonforfeitable accrued benefit of any
Participant or Beneficiary shall not be reduced and (ii) any Participant with
three years of service may elect to continue to have his nonforfeitable interest
in his Accrued Benefit determined in accordance with the vesting schedule
specified in Section 18.3.

18.3Top-Heavy Vesting

If the Plan is determined to be a top-heavy plan, an Employee's nonforfeitable
right to a percentage of the accrued portion of his monthly normal retirement
benefit shall be determined no less rapidly than in accordance with the
following vesting schedule.

Years of Service

Vested Interest

less than 2

0%

2, but less than 3

20%

3, but less than 4

40%

4, but less than 5

60%

5 or more

100%



18.4Minimum Top-Heavy Benefit

If the Plan is determined to be a top-heavy plan, the annual normal retirement
benefit of an Employee who is a non-key employee and who is eligible therefore,
payable in the form of a single life annuity beginning at his Normal Retirement
Date, shall not be less than such Employee’s average compensation for years in
the testing period multiplied by the lesser of:

(a)Two percent multiplied by his years of Service; or

(b)20 percent.

For purposes of this Article, “Years of Service" shall only include years of
Service completed after December 31, 1983, but shall not include any such year
of Service with an Employer if the Plan was not a top-heavy plan with respect to
the Plan Year ending within such year of Service. For purposes of satisfying the
minimum benefit requirements of Code Section 416(c)(1) and the Plan,

66



--------------------------------------------------------------------------------

in determining years of Service with an Employer or an Affiliated Company, any
Service with the Employer or Affiliated Company shall be disregarded to the
extent that such Service occurs during a Plan Year when the Plan benefits
(within the meaning of Code Section 410(b)) no key employee or former key
employee.

Any minimum benefit required by this Section 18.4 shall be made without regard
to the number of Hours of Service credited to an Employee for a Plan Year and
without regard to any Social Security contribution made by his Employer on
behalf of the Employee and without regard to whether the non-key employee was
employed on a specific date. In the event the Plan is part of a required
aggregation group in which another top-heavy plan is included, non-key employees
who are also covered under such other top-heavy plan shall not receive minimum
top-heavy benefits under both top-heavy plans. Such non-key employees shall
receive the minimum top-heavy benefit provided under the Plan in lieu of the
minimum top-heavy benefit or allocation provided under such other top-heavy
plan.

67



--------------------------------------------------------------------------------

ARTICLE XIX
FUNDING-BASED LIMITS

19.1Effective Date and Application

(a)Effective Date. The provisions of this Article generally apply to Plan Years
beginning after December 31, 2007. However, the effective dates of the
provisions relating to Regulation Section 1.436-1 are applicable to Plan Years
beginning on or after January 1, 2010. For Plan Years beginning after December
31, 2007 and prior to January 1, 2010, the provisions of Code Section 436 are
incorporated herein by reference.

(b)Interpretation of Provisions. The limitations imposed by this Article to the
Plan shall be interpreted and administered in accordance with Code Section 436
and Regulation Section 1.436-1.

19.2Funding Based Limitation on Shutdown Benefits and Other Unpredictable
Contingent Event Benefits

(a)In General. If a Participant is entitled to an Unpredictable Contingent Event
Benefit payable with respect to any event occurring during any Plan Year, then
such benefit shall not be paid if the Adjusted Funding Target Attainment
Percentage for such Plan Year is:

(1)less than sixty percent (60%) or,
(2)sixty percent (60%) or more, but would be less than sixty percent (60%)
percent if the Adjusted Funding Target Attainment Percentage were re-determined
applying an actuarial assumption that the likelihood of occurrence of the
unpredictable contingent event during the Plan Year is one hundred percent
(100%).

(b)Exemption. Paragraph (a) of this Section 19.2 shall cease to apply with
respect to any Plan Year, effective as of the first day of the Plan Year, upon
payment by the Employer of the contribution described in Regulation Section
1.436-1(f)(2)(iii).

19.3Limitations on Plan Amendments Increasing Liability for Benefits

(a)In General. No amendment to the Plan which has the effect of increasing
liabilities of the Plan by reason of increases in benefits, establishment of new
benefits, changing the rate of benefit accrual, or changing the rate at which
benefits become nonforfeitable shall take effect in a Plan Year if the Adjusted
Funding Target Attainment Percentage for such Plan Year is:

(1)less than eighty percent (80%), or

68



--------------------------------------------------------------------------------

(2)eighty percent (80%) or more, but would be less than eighty percent (80%) if
the benefits attributable to the amendment were taken into account in
determining the Adjusted Funding Target Attainment Percentage.

(b)Exemption if Contribution Is Made. Paragraph (a) of this Section 19.3 shall
cease to apply with respect to a Plan amendment upon payment by the Employer of
the contribution described in Regulation Section 1.436-1(f)(2)(iv).

(c)Exception for Certain Benefit Increases. The limitation set forth in
paragraph (a) of this Section 19.3 does not apply to any amendment to the Plan
that provides a benefit increase under a plan formula that is not based on
Earnings, provided that the rate of such increase does not exceed the
contemporaneous rate of increase in the average wages of Participants covered by
the amendment. Paragraph (a) shall not apply to any other amendment permitted
under Regulation Section 1.436-1(c)(4).

19.4Limitations on Accelerated Benefit Distributions

(a)Funding Percentage Less Than Sixty Percent (60%). Notwithstanding any other
provisions of the Plan, if the Plan's Adjusted Funding Target Attainment
Percentage for a Plan Year is less than sixty percent (60%), then a Participant
or Beneficiary is not permitted to elect, and the Plan shall not pay, a single
sum payment or other optional form of benefit that includes a Prohibited Payment
with an Annuity Starting Date on or after the applicable Section 436 Measurement
Date, and the Plan shall not make any payment for the purchase of an irrevocable
commitment from an insurer to pay benefits or any other payment or transfer that
is a Prohibited Payment. The limitation set forth in this Section 19.4(a) does
not apply to any payment of a benefit which under Code Section 411(a)(11) may be
immediately distributed without the consent of the participant.

(b)Bankruptcy. Notwithstanding any other provisions of the Plan, a Participant
or Beneficiary is not permitted to elect, and the Plan shall not pay, a single
sum payment or other optional form of benefit that includes a Prohibited Payment
with an Annuity Starting Date that occurs during any period in which the
Employer is a debtor in a case under Title 11, United States Code, or similar
Federal or State law. The preceding sentence shall not apply to payments made
within a Plan Year with an Annuity Starting Date that occurs on or after the
date on which the enrolled actuary of the Plan certifies that the Adjusted
Funding Target Attainment Percentage of the Plan is not less than one hundred
percent (100%). In addition, during such period in which the Plan sponsor is a
debtor, the Plan shall not make any payment for the purchase of an irrevocable
commitment from an insurer to pay benefits or any other payment or transfer that
is a Prohibited Payment, except for payments that occur on a date within a Plan
Year that is on or after the date on which the Plan's enrolled actuary certifies
that the Plan's Adjusted Funding Target Attainment Percentage for that Plan Year
is not less than one hundred percent (100%). The limitation set forth in this
Section 19.4(b) does not apply to any

69



--------------------------------------------------------------------------------

payment of a benefit which under Code Section 411(a)(11) may be immediately
distributed without the consent of the Participant.

(c)Limited Payment if Funding Percentage at Least Sixty Percent (60%) But Less
Than Eighty Percent (80%).

(1)In General. Notwithstanding any other provisions of the Plan, if the Plan's
Adjusted Funding Target Attainment Percentage for a Plan Year is sixty percent
(60%) or greater but less than eighty percent (80%) (or would be less than
eighty percent (80%) to the extent described in Section 19.3), then a
Participant or Beneficiary is not permitted to elect, and the Plan shall not pay
any Prohibited Payment with an Annuity Starting Date on or after the applicable
Section 436 Measurement Date, and the Plan shall not make any payment for the
purchase of an irrevocable commitment from an insurer to pay benefits or any
other payment or transfer that is a Prohibited Payment. The preceding sentence
shall not apply if the present value (determined in accordance with Code Section
417(e)(3)) of the portion of the benefit that is being paid in a Prohibited
Payment (which portion is determined under paragraph (2)(B) below) does not
exceed the lesser of:
(i)fifty percent (50%) of the present value (determined in accordance with Code
Section 417(e)(3)) of the benefit payable in the optional form of benefit that
includes the Prohibited Payment; or
(ii)one hundred percent (100%) of the PBGC maximum benefit guarantee amount (as
defined in Regulation Section 1.436-1(d)(3)(iii)(C)).

The limitation set forth in this Section 19.4(c) does not apply to any payment
of a benefit which under Code Section 411(a)(11) may be immediately distributed
without the consent of the Participant.

(2)Bifurcation if Optional Form Unavailable.
(i)Requirement to Offer Bifurcation. If an optional form of benefit that is
otherwise available under the terms of the Plan is not available as of the
Annuity Starting Date because of the application of this Section 19.4(c), then
the Participant or Beneficiary may elect to:
(I)Receive the unrestricted portion of that optional form of benefit (determined
under the rules of Regulation Section 1.436-1(d)(3)(iii)(D)) at that Annuity
Starting Date, determined by treating the unrestricted portion of the benefit as
if it were the Participant's or Beneficiary's entire benefit under the Plan;
(II)Commence benefits with respect to the Participant's or Beneficiary's entire
benefit under the Plan in any other

70



--------------------------------------------------------------------------------

optional form of benefit available under the Plan at the same Annuity Starting
Date that satisfies Sections 19.4(c)(1)(A) or (B) above; or
(III)Defer commencement of the payments in accordance with any general right to
defer commencement of benefits under the Plan.
(ii)Rules Relating to Bifurcation. If the Participant or Beneficiary elects
payment of the unrestricted portion of the benefit as described in Regulation
Section 1.436-1(d)(3)(ii)(A)(1), then the Participant or Beneficiary may elect
payment of the remainder of the Participant's or Beneficiary's benefits under
the Plan in any optional form of benefit at that Annuity Starting Date otherwise
available under the Plan that would not have included a Prohibited Payment if
that optional form applied to the entire benefit of the Participant or
Beneficiary. The rules of Regulation Section 1.417(e)-1 are applied separately
to the separate optional forms for the unrestricted portion of the benefit and
the remainder of the benefit (the restricted portion).
(iii)Plan Alternative That Anticipates Election of Payment That Includes a
Prohibited Payment. With respect to every optional form of benefit that includes
a Prohibited Payment and that is not permitted to be paid under Regulation
Section 1.436-1(d)(3)(i), for which no additional information from the
Participant or Beneficiary (such as information regarding a Social Security
leveling optional form of benefit) is needed to make that determination, rather
than wait for the Participant or Beneficiary to elect such optional form of
benefit, the Plan will provide for separate elections with respect to the
restricted and unrestricted portions of that optional form of benefit.
(3)Other Rules.
(i)One Time Application. Only one Prohibited Payment meeting the requirements of
subparagraph (c)(1) of this Section 19.4 may be made with respect to any
Participant during any period of consecutive Plan Years to which the limitations
under Regulation Section 1.436-1(d) apply.
(ii)Treatment of Beneficiaries. For purposes of paragraph (c) of this Section
19.4, benefits provided with respect to a Participant and any Beneficiary of the
Participant (including an alternate payee, as defined in Code Section 414(p)(8))
are aggregated. If the only benefits paid under the Plan with respect to the
Participant are death benefits payable to the Beneficiary, then the
determination of the

71



--------------------------------------------------------------------------------

Prohibited Payment is applied by substituting the lifetime of the Beneficiary
for the lifetime of the Participant. If the Accrued Benefit of a Participant is
allocated to such an alternate payee and one or more other persons, then the
"unrestricted amount" is allocated among such persons in the same manner as the
accrued benefit is allocated, unless a qualified domestic relations order (as
defined in Code Section 414(p)(1)(A)) with respect to the Participant or the
alternate payee provides otherwise.
(iii)Treatment of Annuity Purchases and Plan Transfers. This paragraph
19.4(c)(3)(C) applies for purposes of applying paragraphs 19.4(c)(1) and
19.4(c)(2)(C). In the case of a Prohibited Payment described in Regulation
Section 1.436-1(j)(6)(i)(B) (relating to purchase from an insurer), the present
value of the portion of the benefit that is being paid in a prohibited payment
is the cost to the Plan of the irrevocable commitment and, in the case of a
prohibited payment described in Regulation Section 1.436-1(j)(6)(i)(C) (relating
to certain plan transfers), the present value of the portion of the benefit that
is being paid in a Prohibited Payment is the present value of the liabilities
transferred (determined in accordance with Code Section 414(l)). In addition,
the present value of the accrued benefit is substituted for the present value of
the benefit payable in the optional form of benefit that includes the prohibited
payment in Regulation Section 1.436-1(d)(3)(i)(A).
(4)Exception. This Section 19.4 shall not apply for any Plan Year if the terms
of the Plan (as in effect for the period beginning on September 1, 2005, and
ending with such Plan Year) provide for no benefit accruals with respect to any
Participant during such period.
(5)Right to Delay Commencement. If a Participant or Beneficiary requests a
distribution in an optional form of benefit that includes a Prohibited Payment
that is not permitted to be paid under paragraphs (a), (b), or (c) of this
Section 19.4, then the Participant retains the right to delay commencement of
benefits in accordance with the terms of the Plan and applicable qualification
requirements (such as Code Sections 411(a)(11) and 401(a)(9)).

19.5Limitation on Benefit Accruals for Plans with Severe Funding Shortfalls

(a)In General. If the Plan's Adjusted Funding Target Attainment Percentage for a
Plan Year is less than sixty percent (60%), benefit accruals under the Plan
shall cease as of the Section 436 Measurement Date. In addition, if the Plan is
required to cease benefit accruals under this Section 19.5, then the Plan is not
permitted to be amended in a manner that would increase the liabilities of the
Plan by reason of an increase in benefits or establishment of new benefits.

72



--------------------------------------------------------------------------------

(b)Exemption. Paragraph (a) above shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year, upon payment by the
Employer of the contribution described in Regulation Section 1.436-1(f)(2)(v).

(c)Temporary Modification of Limitation. In the case of the first Plan Year
beginning during the period beginning on October 1, 2008, and ending on
September 30, 2009, the provisions of paragraph (a) of this Section 19.5 shall
be applied by substituting the Plan's Adjusted Funding Target Attainment
Percentage for the preceding Plan Year for such percentage for such Plan Year,
but only if the Adjusted Funding Target Attainment Percentage for the preceding
year is greater.

19.6Methods to Avoid or Terminate Benefit Limitations

See Code Sections 436(b)(2), (c)(2), (e)(2), and (f) and Regulation Section
1.436 1(f) for rules relating to Employer contributions and other methods to
avoid or terminate the application of the limitations set forth in Sections
19.2, 19.3 and 19.4 of this Article for a Plan Year. In general, the methods a
Plan sponsor may use to avoid or terminate one or more of the benefit
limitations under Sections 19.2, 19.3 and 19.4 of this Article for a Plan Year
include Employer contributions and elections to increase the amount of plan
assets which are taken into account in determining the Adjusted Funding Target
Attainment Percentage, making an Employer contribution that is specifically
designated as a current year contribution that is made to avoid or terminate
application of certain of the benefit limitations, or providing security to the
Plan.

19.7Special Rules

(a)Rules of Operation for Periods Prior To and After Certification of Plan's
Adjusted Funding Target Attainment Percentage.

(1)In General. Code Section 436(h) and Regulation Section 1.436-1(h) set forth a
series of presumptions that apply (A) before the Plan's enrolled actuary issues
a certification of the Plan's Adjusted Funding Target Attainment Percentage for
the Plan Year and (B) if the Plan's enrolled actuary does not issue a
certification of the Plan's Adjusted Funding Target Attainment Percentage for
the Plan Year before the first day of the 10th month of the Plan Year (or if the
Plan's enrolled actuary issues a range certification for the Plan Year pursuant
to Regulation Section 1.436-1(h)(4)(ii) but does not issue a certification of
the specific Adjusted Funding Target Attainment Percentage for the Plan by the
last day of the Plan Year). For any period during which a presumption under Code
Section 436(h) and Regulation Section 1.436-1(h) applies to the Plan, the
limitations under Sections 19.2, 19.3, 19.4, and 19.5 of this Article are
applied to the Plan as if the Adjusted Funding Target Attainment Percentage for
the Plan Year were the presumed Adjusted Funding Target Attainment Percentage
determined under the rules of Code Section 436(h) and Regulation Section
1.436-1(h)(1), (2), or (3). These presumptions are set forth in the following
subsections.

73



--------------------------------------------------------------------------------

(2)Presumption of Continued Underfunding Beginning First Day of Plan Year. If a
limitation under Sections 19.2, 19.3, 19.4, and 19.5 of this Article applied to
the Plan on the last day of the preceding Plan Year, then, commencing on the
first day of the current Plan Year and continuing until the Plan's enrolled
actuary issues a certification of the Adjusted Funding Target Attainment
Percentage for the Plan for the current Plan Year, or, if earlier, the date
subsection (3) or (4) below applies to the Plan:
(i)The Adjusted Funding Target Attainment Percentage of the Plan for the current
Plan Year is presumed to be the Adjusted Funding Target Attainment Percentage in
effect on the last day of the preceding Plan Year; and
(ii)The first day of the current Plan Year is a Section 436 Measurement Date.
(3)Presumption of Underfunding Beginning First Day of 4th Month. If the Plan's
enrolled actuary has not issued a certification of the Adjusted Funding Target
Attainment Percentage for the Plan Year before the first day of the 4th month of
the Plan Year and the Plan's Adjusted Funding Target Attainment Percentage for
the preceding Plan Year was either at least sixty percent (60%) but less than
seventy percent (70%) or at least eighty percent (80%) but less than ninety
percent (90%), or is described in Regulation Section 1.436-1(h)(2)(ii), then,
commencing on the first day of the 4th month of the current Plan Year and
continuing until the Plan's enrolled actuary issues a certification of the
Adjusted Funding Target Attainment Percentage for the Plan for the current Plan
Year, or, if earlier, the date subsection (iv) below applies to the Plan:
(i)The Adjusted Funding Target Attainment Percentage of the Plan for the current
Plan Year is presumed to be the Plan's Adjusted Funding Target Attainment
Percentage for the preceding Plan Year reduced by ten (10) percentage points;
and
(ii)The first day of the 4th month of the current Plan Year is a Section 436
Measurement Date.
(4)Presumption of Underfunding On and After First Day of 10th Month. If the
Plan's enrolled actuary has not issued a certification of the Adjusted Funding
Target Attainment Percentage for the Plan Year before the first day of the 10th
month of the Plan Year (or if the Plan's enrolled actuary has issued a range
certification for the Plan Year pursuant to Regulation Section 1.436-1(h)(4)(ii)
but has not issued a certification of the specific Adjusted Funding Target
Attainment Percentage for the Plan by the last day of the Plan Year), then,
commencing on the first day of the 10th month of the current Plan Year and
continuing through the end of the Plan Year:

74



--------------------------------------------------------------------------------

(i)The Adjusted Funding Target Attainment Percentage of the Plan for the current
Plan Year is presumed to be less than sixty percent (60%); and
(ii)The first day of the 10th month of the current Plan Year is a Section 436
Measurement Date.

(b)New Plans, Plan Termination, Certain Frozen Plans, and Other Special Rules.

(1)The limitations in Sections 19.2, 19.3, and 19.5 of this Article do not apply
to a new Plan for the first five (5) Plan Years of the Plan, determined under
the rules of Code Section 436(i) and Regulation Section 1.436-1(a)(3)(i).
(2)Plan Termination. The limitations on Prohibited Payments in Sections 19.2 and
19.4 of this Article do not apply to prohibited payments that are made to carry
out the termination of the Plan in accordance with applicable law. Any other
limitations under this Amendment do not cease to apply as a result of
termination of the Plan.
(3)Exception to Limitations on Prohibited Payments Under Certain Frozen Plans.
The limitations on Prohibited Payments set forth in Sections 19.2 and 19.4 of
this Article do not apply for a Plan Year if the terms of the Plan, as in effect
for the period beginning on September 1, 2005, and continuing through the end of
the Plan Year, provide for no benefit accruals with respect to any participants.
This paragraph (3) shall cease to apply as of the date any benefits accrue under
the Plan or the date on which a Plan amendment that increases benefits takes
effect.
(4)Special Rules Relating to Unpredictable Contingent Event Benefits and Plan
Amendments Increasing Benefit Liability. During any period in which none of the
presumptions under this Section 19.7 apply to the Plan and the Plan's enrolled
actuary has not yet issued a certification of the Plan's Adjusted Funding Target
Attainment Percentage for the Plan Year, the limitations under Sections 19.2 and
19.3 of this Article shall be based on the inclusive presumed Adjusted Funding
Target Attainment Percentage for the Plan, calculated in accordance with the
rules of Regulation Section 1.436 1(g)(2)(iii).

(c)Special Rules Under PRA 2010.

(1)Payments Under Social Security Leveling Options. For purposes of determining
whether the limitations under Section 19.4 of this Article apply to payments
under a Social Security leveling option, within the meaning of Code Section
436(j)(3)(C)(i), the Adjusted Funding Target Attainment Percentage for a Plan
Year shall be determined in accordance with the "Special Rule for Certain Years"
under Code Section 436(j)(3) and any Regulation or other published guidance
thereunder issued by the Internal Revenue Service.

75



--------------------------------------------------------------------------------

(2)Limitation on Benefit Accruals. For purposes of determining whether the
accrual limitation under Section 19.5 of this Article applies to the Plan, the
Adjusted Funding Target Attainment Percentage for a Plan Year shall be
determined in accordance with the "Special Rule for Certain Years" under Code
Section 436(j)(3) (except as provided under Section 203(b) of the Preservation
of Access to Care for Medicare Beneficiaries and Pension Relief Act of 2010 (PRA
2012), if applicable).

(d)Special Rules under MAP 21. The Plan may use the special rules relating to
pension funding stabilization as set forth in the provisions of the Moving Ahead
for Progress in the 21st Century Act (MAP 21) and as provided by guidance issued
in Regulations or other guidance from the Internal Revenue Service, such as
Notice 2012-61.

(e)Multiple Employer Plans. For a multiple employer plan to which Code Section
413(c)(4)(A) applies, including a plan for which the election described in Code
Section 413(c)(4)(B) has been made, the rules in this Amendment apply separately
to each Employer under the plan, as if each such Employer maintained a separate
plan. For a multiple employer plan to which Code Section 413(c)(4)(A) does not
apply, the rules in this Amendment apply as if all Participants in the plan are
employed by a single Employer.

(f)Notice Requirement. See ERISA Section 101(j) for rules requiring the Plan
Administrator of a single employer defined benefit pension plan to provide a
written notice to Participants and Beneficiaries within 30 days after certain
specified dates if the Plan has become subject to a limitation described in
Subsection 19.2(a), 19.4(a), 19.4(b) or 19.4(c) of this Article.

19.8Treatment of Plan as of Close of Prohibited or Cessation Period

(a)Application to Prohibited Payments and Accruals.

(1)Resumption of Prohibited Payments. If a limitation on Prohibited Payments
under Section 19.4 of this Article applied to a Plan as of a Section 436
Measurement Date, but that limit no longer applies to the Plan as of a later
Section 436 Measurement Date, then the limitation does not apply to benefits
with Annuity Starting Dates that are on or after that later Section 436
Measurement Date. In addition, after the Code Section 436 Measurement Date on
which the limitation on Prohibited Payments under Section 19.4(a) and 19.4(c)
cease to apply to the Plan, any Participant or Beneficiary who had an Annuity
Starting Date within the period during which that limitation applied to the Plan
will not be provided with the opportunity to have a new Annuity Starting Date.
(2)Resumption of Benefit Accruals. If a limitation on benefit accruals under
Section 19.5 of this Article applied to the Plan as of a Section 436 Measurement
Date, but that limitation no longer applies to the Plan as of a

76



--------------------------------------------------------------------------------

later Section 436 Measurement Date, then benefit accruals shall resume
prospectively and that limitation does not apply to benefit accruals that are
based on service on or after that later Section 436 Measurement Date, except to
the extent that the Plan provides that benefit accruals will not resume when the
limitation ceases to apply. The Plan will comply with the rules relating to
partial years of participation and the prohibition on double proration under
Department of Labor regulation 29 CFR Section 2530.204-2(c) and (d).

In addition, benefit accruals that were not permitted to accrue because of the
application of Section 19.5 of this Article shall be restored when that
limitation ceases to apply if the continuous period of the limitation was 12
months or less and the Plan's enrolled actuary certifies that the Adjusted
Funding Target Attainment Percentage for the Plan Year would not be less than
sixty percent (60%) taking into account any restored benefit accruals for the
prior Plan Year.

(b)Shutdown and other Unpredictable Contingent Event Benefits. If an
Unpredictable Contingent Event Benefit with respect to an unpredictable
contingent event that occurs during the Plan Year is not permitted to be paid
after the occurrence of the event because of the limitations of Section 19.2 of
this Article, but is permitted to be paid later in the same Plan Year (as a
result of additional contributions or pursuant to the enrolled actuary's
certification of the Adjusted Funding Target Attainment Percentage for the Plan
Year that meets the requirements of Regulation Section 1.436-1(g)(5)(ii)(B)),
then that unpredictable contingent event benefit shall be paid, retroactive to
the period that benefit would have been payable under the terms of the Plan
(determined without regard to Section 19.2 of this Article). If the
Unpredictable Contingent Event Benefit does not become payable during the same
Plan Year in accordance with the preceding sentence, then the Plan is treated as
if it does not provide for that benefit.

(c)Treatment of Plan Amendments That Do Not Take Effect. If a Plan amendment
does not take effect as of the effective date of the amendment because of the
limitation of Section 19.3 or 19.5 of this Article, but is permitted to take
effect later in the same Plan Year (as a result of additional contributions or
pursuant to the enrolled actuary's certification of the Adjusted Funding Target
Attainment Percentage for the Plan Year that meets the requirements of
Regulation Section 1.436-1(g)(5)(ii)(C)), then the Plan amendment must
automatically take effect as of the first day of the Plan Year (or, if later,
the original effective date of the amendment). If the Plan amendment cannot take
effect during the Plan Year, then it shall be treated as if it were never
adopted, unless the Plan amendment provides otherwise.

77



--------------------------------------------------------------------------------

19.9Definitions

(a)Adjusted Funding Target Attainment Percentage. The term Adjusted Funding
Target Attainment Percentage means the adjusted funding target attainment
percentage as defined in Regulation Section 1.436-1(j)(1).

(b)Annuity Starting Date. The term Annuity Starting Date means the annuity
starting date as defined in Regulation Section 1.436-1(j)(2).

(c)Prohibited Payment. The term Prohibited Payment means a prohibited payment as
defined in Regulation Section 1.436-1(j)(6).

(d)Section 436 Measurement Date. The term Section 436 Measurement Date means the
section 436 date as defined in Regulation Section 1.436-1(j)(8).

(e)Unpredictable Contingent Event Benefit. The term Unpredictable Contingent
Event Benefit means an unpredictable contingent event as defined in Regulation
Section 1.436-1(j)(9).

78



--------------------------------------------------------------------------------

ARTICLE XX
HEROES EARNINGS ASSISTANCE AND RELIEF TAX ACT PROVISIONS

20.1Death benefits.  

In the case of a death or disability occurring on or after January 1, 2007, if a
Participant dies while performing qualified military service (as defined in Code
Section 414(u)), the survivors of the Participant are entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan as if the Participant had resumed and
then terminated employment on account of death. The Plan will credit the
Participant’s qualified military service as service for vesting purposes, as
though the Participant had resumed employment under USERRA immediately prior to
the Participant’s death.

20.2Differential wage payments.  

For years beginning after December 31, 2008, (i) an individual receiving a
differential wage payment, as defined by Code Section 3401(h)(2), shall be
treated as an employee of the employer making the payment, (ii) the differential
wage payment shall be treated as compensation, and (iii) the Plan shall not be
treated as failing to meet the requirements of any provision described in Code
Section 414(u)(1)(C) by reason of any contribution or benefit which is based on
the differential wage payment. The immediately preceding clause (iii) shall
apply only if all employees of the Employer performing service in the uniformed
services described in Code Section 3401(h)(2)(A) are entitled to receive
differential wage payments (as defined in Code Section 3401(h)(2)) on reasonably
equivalent terms and, if eligible to participate in a retirement plan maintained
by the employer, to make contributions based on the payments on reasonably
equivalent terms (taking into account Code Sections 410(b)(3), (4), and (5)).

* * * * *

Executed this 1 day of July, 2020.





WEINGARTEN REALTY INVESTORS

By:

/s/ Stephen C. Richter

Name:

Stephen C. Richter

Title:

Senior Vice President, Chief Financial Officer





79



--------------------------------------------------------------------------------

Addendum A

Required Minimum Distributions

1.General Rules

1.1

Effective Date. The provisions of this Addendum apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.

1.2

Precedence. The requirements of this Addendum will take precedence over any
inconsistent provisions of the Plan.

1.3

Requirements of Treasury Regulations Incorporated. All distributions required
under this Addendum will be determined and made in accordance with the Treasury
Regulations under Section 401(a)(9) of the Internal Revenue Code.

1.4

TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of this
Addendum, other than Section 1.3, distributions may be made under a designation
made before January 1, 1984, in accordance with Section 242(b)(2) of the Tax
Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that
relate to Section 242(b)(2) of TEFRA.

2.Time and Manner of Distribution.

2.1

Required Beginning Date. The Participant’s entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant’s
required beginning date.

2.2

Death of Participant Before Distributions Begin. If the Participant dies before
distributions begin, the Participant’s entire interest will be distributed, or
begin to be distributed, no later than as follows:

(a)

If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 72 (age 701/2 for Plan Years prior to
January 1, 2020), if later.

(b)

If the Participant’s surviving spouse is not the Participant’s sole designated
Beneficiary, then distributions to the designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died.

(c)

If there is no designated Beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire

80



--------------------------------------------------------------------------------

interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

(d)

If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 2.2, other than
Section 2.2(a), will apply as if the surviving spouse were the Participant.

For purposes of this Section 2.2 and Section 5, distributions are considered to
begin on the Participant’s required beginning date (or, if Section 2.2(d)
applies, the date distributions are required to begin to the surviving spouse
under Section 2.2(a)). If annuity payments irrevocably commence to the
Participant before the Participant’s required beginning date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under Section 2.2(a)), the date distributions are
considered to begin is the date distributions actually commence.

2.3

Form of Distribution. Unless the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the required beginning date, as of the first distribution calendar year
distributions will be made in accordance with Sections 3, 4 and 5 of this
Addendum. If the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Section 401(a)(9) of the Code and the
Treasury regulations. Any part of the Participant’s interest which is in the
form of an individual account described in Section 414(k) of the Code will be
distributed in a manner satisfying the requirements of Section 401(a)(9) of the
Code and the Treasury regulations that apply to individual accounts.

3.Determination of Amount to be Distributed Each Year.

3.1

General Annuity Requirements. If the Participant’s interest is paid in the form
of annuity distributions under the Plan, payments under the annuity will satisfy
the following requirements:

(a)

the annuity distributions will be paid in periodic payments made at intervals
not longer than one year;

(b)

the distribution period will be over a life (or lives) or over a period certain
not longer than the period described in Section 4 or 5;

(c)

once payments have begun over a period certain, the period certain will not be
changed even if the period certain is shorter than the maximum permitted;

(d)

payments will either be nonincreasing or increase only as follows:

81



--------------------------------------------------------------------------------

(1)

by an annual percentage increase that does not exceed the annual percentage
increase in a cost-of-living index that is based on prices of all items and
issued by the Bureau of Labor Statistics;

(2)

to the extent of the reduction in the amount of the Participant’s payments to
provide for a survivor benefit upon death, but only if the Beneficiary whose
life was being used to determine the distribution period described in Section 4
dies or is no longer the Participant’s Beneficiary pursuant to a qualified
domestic relations order within the meaning of Section 414(p);

(3)

to provide cash refunds of employee contributions upon the Participant’s death;
or

(4)

to pay increased benefits that result from a Plan amendment.

3.2

Amount Required to be Distributed by Required Beginning Date. The amount that
must be distributed on or before the Participant’s required beginning date (or,
if the Participant dies before distributions begin, the date distributions are
required to begin under Section 2.2(a) or (b)) is the payment that is required
for one payment interval. The second payment need not be made until the end of
the next payment interval even if that payment interval ends in the next
calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually. All of the
Participant’s benefit accruals as of the last day of the first distribution
calendar year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant’s required
beginning date.

3.3

Additional Accruals After First Distribution Calendar Year.  Any additional
benefits accruing to the Participant in a calendar year after the first
distribution calendar year will be distributed beginning with the first payment
interval ending in the calendar year immediately following the calendar year in
which such amount accrues.

4.

Requirements For Annuity Distributions That Commence During Participant’s
Lifetime.

4.1

Joint Life Annuities Where the Beneficiary Is Not the Participant’s Spouse. If
the Participant’s interest is being distributed in the form of a joint and
survivor annuity for the joint lives of the Participant and a nonspouse
Beneficiary, annuity payments to be made on or after the Participant’s required
beginning date to the designated Beneficiary after the Participant’s death must
not at any time exceed the applicable percentage of the annuity payment for such
period that would have been payable to the Participant using the table set forth
in Q&A-2 of Section 1.401(a)(9)-6 of the Treasury regulations. If the form of
distribution combines a joint and survivor annuity for the joint lives of the
Participant and a nonspouse Beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to

82



--------------------------------------------------------------------------------

annuity payments to be made to the designated Beneficiary after the expiration
of the period certain.

4.2

Period Certain Annuities.  Unless the Participant’s spouse is the sole
designated Beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the Participant’s lifetime may not exceed the applicable distribution period for
the Participant under the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations for the calendar year that contains
the annuity starting date. If the annuity starting date precedes the year in
which the Participant reaches age 70, the applicable distribution period for the
Participant is the distribution period for age 70 under the Uniform Lifetime
Table set forth in Section 1.401(a)(9)-9 of the Treasury regulations plus the
excess of 70 over the age of the Participant as of the Participant’s birthday in
the year that contains the annuity starting date. If the Participant’s spouse is
the Participant’s sole designated Beneficiary and the form of distribution is a
period certain and no life annuity, the period certain may not exceed the longer
of the Participant’s applicable distribution period, as determined under this
Section 4.2, or the joint life and last survivor expectancy of the Participant
and the Participant’s spouse as determined under the Joint and Last Survivor
Table set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the calendar year that contains the annuity starting date.

5.

Requirements For Minimum Distributions Where Participant Dies Before Date
Distributions Begin.

5.1

Participant Survived by Designated Beneficiary.  If the Participant dies before
the date distribution of his or her interest begins and there is a designated
Beneficiary, the Participant’s entire interest will be distributed, beginning no
later than the time described in Section 2.2(a) or (b), over the life of the
designated Beneficiary or over a period certain not exceeding:

(a)

unless the annuity starting date is before the first distribution calendar year,
the life expectancy of the designated Beneficiary determined using the
Beneficiary’s age as of the Beneficiary’s birthday in the calendar year
immediately following the calendar year of the Participant’s death; or

(b)

if the annuity starting date is before the first distribution calendar year, the
life expectancy of the designated Beneficiary determined using the Beneficiary’s
age as of the Beneficiary’s birthday in the calendar year that contains the
annuity starting date.

5.2

No Designated Beneficiary.  If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

83



--------------------------------------------------------------------------------

5.3

Death of Surviving Spouse Before Distributions to Surviving Spouse Begin.  If
the Participant dies before the date distribution of his or her interest begins,
the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions to the surviving
spouse begin, this Section 5 will apply as if the surviving spouse were the
Participant, except that the time by which distributions must begin will be
determined without regard to Section 2.2(a).


6.Definitions.

6.1

Designated Beneficiary.  The individual who is designated as the Beneficiary
under Section 9.3 of the Plan and is the designated Beneficiary under Section
401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-l, Q&A-4, of the
Treasury regulations.

6.2

Distribution calendar year.  A calendar year for which a minimum distribution is
required. For distributions beginning before the Participant’s death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
pursuant to Section 2.2.

6.3

Life expectancy.  Life expectancy as computed by use of the Single Life Table in
Section 1.401(a)(9)-9 of the Treasury regulations.

84



--------------------------------------------------------------------------------